                 Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 1 of 53 Page ID #:1




                  1 Kevin D. Smith (State Bar No. 113633)
                    ksmith wshblaw.com
                  2 Stacey .Blank (State Bar No. 174378)
                    sblank@wshblaw.com
                  3 Woov,SMITH,HENNING c~ BERM~N LLP
                    10960 Wilshire Boulevard, 18t Floor
                  4 Los Angeles, California 90024-3804
                    Phone: 310-481-7600 ♦Fax: 310-481-7650
                  5
                  6 Attorneys for Defendant Swift Transportation Co. of Arizona, LLC. erroneously
                    named and served as Swift Transportation Company,Inc.
                  7
                  8                                   UNITED STATES DISTRICT COURT
                  9                                  CENTRAL DISTRICT OF CALIFORNIA
                 10
a
J                11 ~ JAMES JOHNSON,an individual,                     Case No.
J    ~       o
Z    O p~

~    LL~m        12                      Plaintiff,                    NOTICE OF REMOVAL
~     ~~
w
m
~3~¢~
     ~$~,
                 13                                                    Trial Date:      None Set
C7~a~:
Z
Z i°w~o
z ~~~~
                 14 SWIFT TRANSPORTATION,INC., an
w 0
  Em~~              Arizona Corporation, and DOES 1
         w
= a ~ J CJ       15 through 20, inclusive,
~    N w ~;
cn
     J Z W
     3 ao        16                      Defendants.
o    ~ `n w
O    o~w
O                1/
►!

                 18            PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and
                 19 1446, Defendant SWIFT TRANSPORTATION CO. OF ARIZONA,LLC, which
                 20 was erroneously named and served as "Swift Transportation Company, Inc.'"
                 21 (hereinafter,"Defendant Swift") hereby removes the state court action in Los
                 22 Angeles County Superior Court described below to the United States District Court
                 23 ~ for the Central District of California, Western Division, asserting original
                 24 jurisdiction under 28 U.S.C. § 1332(a)(1)(Diversity), and removal jurisdiction
                 25 under 28 U.S.C. § 1441, based on diversity of citizen jurisdiction and states that
                 26 removal is proper for the following reasons set forth more fully herein.
                 27
                               1 This entity was dissolved in 2010 ,prior to the dates alleged in the complaint.

                      LEGAL:05742-0024/1 1607866.1                                                       Case No.
                                                              NOTICE OF REMOVAL
                     Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 2 of 53 Page ID #:2




                      1 ~ ~ I.      BACKGROUND
                      2              1.       Plaintiff James Johnson ("Plaintiff') filed this action against Defendant
                      3 Swift on Apri123, 2019 in Los Angeles County Superior Court, case entitled: James
                      4 Johnson v. Swift Transportation Inc., Case No. 19STCV 14077(the "State Court
                      5 Action"). (Declaration of Stacey F. Blank, hereinafter "Blank Dec." at ¶2.)
                      6              2.       In his Complaint, Plaintiff purports to allege claims against Defendant
                      7' Swift for Wrongful Termination under FEHA (First Cause of Action); Disability
                      8 Discrimination under FEHA (Second Cause of Action); Business and Professions
                      9 Code § 17200 et. seq. violations (Third Cause of Action); Failure to Provide
                     10 Reasonable Accommodations under Govt. Code § 12940 et. seq. (Fourth Cause of
 a
 J
                     11 Action); Failure to Engage in the Interactive Process under Govt. Code § 12940 et.
 J       ~   o
         O ~`n

 aC ~`°~ J           IZ    seq. (Fifth Cause of Action); and Wrongful Termination in Violation ofPublic
 C =         ~ ~
             N Y
  W      ao o   a
 °° 3~¢'~
utef~
'
       °'~           13 Policy (Sixth Cause of Action)("Blank Dec." at ¶3.)
                LL
  V J QZ

 Z ~ w ~ O
        d7JfrD
                                     3.        As discussed in greater detail below, Defendant Swift is, and was at
 Z
  W EmU~

 =a~W~ 0             15 this institution of this civil action, a limited liability company organized under the
  C~W~,
   ~<0               16 laws of Delaware, with its principal place of business in Phoenix, Arizona. For
  L      J Z w


 o ~ ~' w
 0 0° w              1^J
  O      ~      ~    1 /   diversity purposes, a limited liability company is deemed to be a citizen of the state
                     I:    of each of its members. Johnson v. Columbia Properties Anchorage, LP, 437 F.3d
                     19 894, 899(9th Cir. 2006). Swift's sole member is, and was at the institution of this
                     20 civil action, Knight-Swift Transportation Holdings, Inc.("Knight-Swift"). Knight-
                     21 Swift Transportation Holdings, Inc. is, and was at the institution of this civil action,
                     22 a corporation incorporated under the laws of Delaware with its principal place of
                     23 business in Phoenix, Arizona.
                     24              4.        On or about April 30, 2019, Defendant Swift first received notice of the
                     25 State Court Action when Swift received a copy of the summons and complaint at its
                     26 Jurupa Valley Terminal.(Declaration of Rachel Monti, hereinafter "Monti Dec." at
                     27 ¶2). While the summons declares this as "personal service", pursuant to Cal. Code
                     28 of Civil Procedure section. 416.10 this was not proper personal service as personal
                           ~ LEGAL:05742-0024/11607866.1                   _2_                                   Case No.
                                                                   NOTICE OF REMOVAL
              Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 3 of 53 Page ID #:3




               1 service is only effective upon a person designated as an agent for service of process,
               2 or to the corporation's president, chief executive office, or a person authorized by
               3 the corporation to receive service of process. The Jurupa Valley terminal is not a
               4 person designated as an agent for service of process, nor is Swift's president, chief
               5 executive officer, or a person authorized by the corporation to receive service of
               6 process located at the Jurupa Valley terminal (Id. at ¶3.)
               7           5.        Copies of the(1)Summons,(2) Civil Case Cover Sheet,(3) Civil Case
               8 Cover Addendum &Statement of Location,(4) Notice of Case Assignment
               9 Unlimited Civil Case,(5)Complaint,(6) Voluntary Efficient Litigation Stipulations
              10 including Discovery Resolution, Early Organizational Meeting, Informal Discovery
a             11 Conference, and Stipulation and Order —Motions in Limine, and (7) Alternative
J    ~   O
     O ~ 'n

Q
C
L
     J
     ~~~
     LL ~ ~
              ~~   Dispute Resolution Information Package are collectively attached hereto as E~ibit
     ~ N ~


m ~°~
xs 3~a ~
'^
         l~
              13~ "A." (Blank Dec. at ¶4.)
V J QZ

Z ~ w ~ O
              14           6.        Although Defendant Swift contests the legitimacy of service on April
Z ~» ~
= a a~0 U m
=a~~~
    Wo        15 30, 2019, out of an abundance of caution, Defendant Swift hereby files its removal
   ~W~
     J ~ w

~    Sao      16   within the 30-day removal time period pursuant to 28 U.S.C. § 1446(b).
o ~ `~ w
o ~~~
              17 II.       LEGAL AUTHORITY
              18            7.       28 U.S.C. § 1446(a) provides that "[a] defendant or defendants desiring
              19 to remove any civil action from a State court shall file in the district court of the
              20 United States for the district and division within which such action is pending a
              21 notice of removal signed pursuant to Rule 11 of the Federal Rules of Civil
              22 Procedure and containing a short and plain statement ofthe grounds for removal,
              23 together with a copy of all process, pleadings, and orders served upon such
              24 defendant or defendants in such action.
              25 III.       GROUNDS FOR REMOVAL
              26            As set forth more fully below, this Court has subject matter jurisdiction under
              27 28 U.S.C. § 1332, which confers original jurisdiction of"all civil actions where the
              28 matter in controversy exceeds the sum or value of $75,000, exclusive of interest and
                   LEGAL:05742-0024/11607866.1                   _3_                                  Case No.
                                                         NOTICE OF REMOVAL
                  Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 4 of 53 Page ID #:4




                      1 costs, and is between ... citizens of different States and in which citizens or subjects
                   2 of a foreign state are additional parties[.]"
                   3             A.        DIVERSITY JURISDICTION EXISTS
                   4             8.        This Court has original jurisdiction under 28 U.S.C. section 1332 and
                      5 Defendant may remove it from state court to federal court pursuant to 28 U.S.C. §
                         1441 because it involves a controversy which exceeds the sum or value of Seventy-
                         Five Thousand Dollars ($75,000) and is between citizens of different states.
                                 B.        CITIZENSHIP OF THE PARTIES
                                           1.          Plaintiff is a Citizen of California
                  10             9.        Plaintiff is a resident of the County of Los Angeles.(See Exhibit A,
a                 11     Compl. ¶2.) Based on information and belief, Plaintiff is a citizen of California.
J     ~     o
      O~`~
Z
C
C
      ~ ~~
      J ~
      LL
                  1      Residence is prima facie evidence of domicile. (See State Farm Mut. Auto Ins. Co.
      s N ~
~jJ   op ~ O
m         °'~x,   13 v. Dyer(1994) 19 F.3d 514, 520.)
             LL
      Z
V J Q


Z"w°~J            14                       2.          Defendant is Not a Citizen of California
Z d ~ ~
= o mU
=Q~J~
    wo            15              10.      Pursuant to 28 U.S.C. § 1332(c),"a corporation shall be deemed to be a
C ~w~
                  16 citizen of any State by which it has been incorporated and of the State where it has
L     J Z w
  ~Q ~
o ~~W
0 0° w
~ ~               17 its principal place of business." Swift Transportation Co. of Arizona LLC is a
                  -,
                     Delaware limited liability company and has its principal place of business in
                  19 Phoenix, Arizona.(Monti Dec., ¶1,4, 5.) Insofar as Phoenix, Arizona is the site of
                  20 the Defendant Swift's corporate headquarters and executive officers, where
                  21 Defendant Swift's high level officers direct, control and coordinate the Company's
                  22 activities, Defendant Swift's "nerve center" is in Arizona.(Id.; Hertz Corp. v.
                  23 Friend, 130 S.Ct. 1181, 1192(2010).) Accordingly, Defendant Swift is a citizen of
                  24 the State of Arizona — not a citizen of the State of California, for removal purposes.
                  25                       3.          Doe Defendants
                  26              11.      Pursuant to 28 U.S.C. § 1441(a)the residence of fictitious and
                  27 unknown defendants should be disregarded for purposes of establishing removal
                  28 jurisdiction under 28 U.S.C. § 1332. (Fristoe v. Reynolds Metals Co.(1980)615
                         LEGAL:05742-0024/11607866.1                         _4_                            Case No.
                                                                     NOTICE OF REMOVAL
                Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 5 of 53 Page ID #:5




                 1 F.2d 1209, 1213 (unnamed defendants are not required to join in a removal
                 2 petition).) Thus, the existence of Doe defendants one through 50 does not deprive
                 3 ~ this Court ofjurisdiction.
                 4             C.       PLAINTIFF'S COMPLAINT EVIDENCES THE AMOUNT IN
                 5                      CONTROVERSY EXCEEDS $75,000.00.
                 6             12.      Plaintiffs Complaint, filed on Apri123, 2019, and purportedly served
                 7 on April 30, 2019, specifically seeks "no less than $500,000.00..." for the claims
                 8 alleged.(See Exhibit "A" Compl. at p.17.) Accordingly, this amount clearly
                 9 exceeds the $75,000.00 jurisdictional requirement of 28 U.S.C. § 1332(a).
                10             D.       VENUE
                111            13.      Plaintiff originally filed this action in the Superior Court of the State of
J    ~    O
     O a `~
a    ~~`~
     J ~ ~
     LL ~ m
                IZ    California, County of Los Angeles. The County of Los Angeles lies within the
     s   N ~


m ~°~
o~2ef~ 3~<_'~   13 jurisdiction of the United States District Court, Central District of California,
        LL
V J Q Z

Z ~ W ~ O

Z d~~~          14 Western Division.
W Em~~
=Q ~ J
           O    15             14.      Therefore, without waiving Defendant's right to challenge, among other
~    ~ W M
     JU W
  ~a ~          16 things, personal jurisdiction and/or venue by way of a motion or otherwise, venue
o 0
  IoWO J W

                17 lies in the Central District of this Court, Western Division, pursuant to 28 U.S.C.
O

~ ~
                I:    Sections 84(c), 1441(a), and 1446(a). This Court is the United States District Court
                19 for the district within which the State Court Action is pending. Thus, venue lies in
                20 this Court pursuant to 28 U.S.C. § 1441(a).
                21             E.       TIMELINESS OF REMOVAL
                22             15.       This Notice of Removal is timely as it is filed within 30 days following
                23 purported service of the Complaint, April 30, 2019, which asserts an amount in
                24 controversy greater than $75,000.00.(28 U.S.C. § 1446(b)(3) and (c)(3)(A).)
                25             F.        ALL NECESSARY PARTIES HAVE JOINED IN THIS
                26                       REMOVAL
                27             16.       Defendant Swift is the only named defendant to the action.(Blank
                28 ~~ Dec. ¶5.)
                      LEGAL:05742-0024/l 1607866.1
                                                                      ~J-
                                                                                                             Case No.
                                                             NOTICE OF REMOVAL
                Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 6 of 53 Page ID #:6




                 11           G.        NOTICE OF REMOVAL
                 ~a            17.     This Notice of Removal will be promptly served on Plaintiff and filed
                 3 with the Clerk of the Superior Court of the State of California in and for the County
                 4 of Los Angeles.
                 5             18.     In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
                 6 "process, pleadings, and orders served" upon or by Defendants in this action are
                 7 attached hereto as E~ibits "A".
                 8             WHEREFORE,Defendants request that the above action pending before the
                 9 Superior Court of the state of California for the County of Los Angeles be removed
                10 to the United States District Court for the Central District of California, Western
a
J
                11. Division.
J   ~       o


                                                              WOOD,SMITH, HENNING & BERMAN LLP
Z   Oo
     op ~
c
Q
L
    J
    ~~ ~
        '       12 DATED: May rL , 2019
    ~ N ~

m   ~ O1 M
                13
~~~~~
Z ~w~o          14
Z T~J f~D

W C m U

    ~JO W       15
~   ~W~;
    J C) W
~   ~¢ o        16                                            Attorneys for Defe       Swift Transportation
o ~0
   `~ w
0 0~
                17                                            Co. of Arizona, LLC. erroneously named and
                                                              served as Swift Transportation Company, Inc.
                18
                19
                20
                21
                22
                23
                24
                25
                F~~
                27
                28
                      LEGAL:05742-0024/11607866.                                                        Case No.
                                                           NOTICE OF REMOVAL
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 7 of 53 Page ID #:7




                       EXHIBIT A
                  Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 8 of 53 Page ID #:8
;tropically hfLtU py 9upenor Uourt of Calltornia. County of Los Angeles on 04f23f2(J ~~(kL~~$hern H. c:atte{, txecutrve UtlicerR;lerk ai C:ourt, by H. Mares-HemandeZUepury Clerk
                                                                                       $T     77




                                                   SUIVfMON~                                                       I                         ~~o~T~~~.Y
                                                                                                                                    (S~-OPARA USODB44 COfi7E)
                                 (CITACION JUDICIAL)
          NOTICE TO DEFENDANT:
          (AVlSO AL UEhPANDADO}:
           SWIFT TRA.NSPC?RTATION,INC.,an Ari~o~na Cc~rpc~ratian, and
           T?~7ES 1 through ?Q,inclusive
          YOU At2E BEING SUED BY PLAINTIFF:
          {LO FSTA DEMANDANDO EL D~~N~ANTE};
          JAMES 1~HN5UN,an indi~-idu~l


            NOTICEI You have been sued. T#~e court may decide against you without your being herd unless you respond within 30 days. Read the in#arr~tion
            below.
               Yau have 3Q CALENDAR DAYS after this summons and Iegai papers are served on you to fife a written response at this couri and have a copy
            served on the plaintiff. Aletter a phone call will not protect you. Your writter, response must be in proper legal form if you want the court to hear your
            case.There may be a court form that you can use for,your response. You caa find these court forms at~d more 'uifortnation at fhe California Charts
            Onlihe Self-Help Cer~er (www.courrir~o.ta,govlselihelp), your caunty law library, or the courttwuse rarest you. If you cannot pay the filing fee, ask
           fhe court clerk far a fee waiver form. If you do n~-file your response on time, you rr~y losethe case by deFautt, and your wages, money, and property
            maybe taken without further wamirx~ from the court:
                There are otherlegal requirements. You Mary want to call an ~Ytvmey right away. If you do not knawan attorney, you may warn w call a n attarr~y
            referral service.. If you cannoC afford an attorney, you may be eligible for flee legal services from a nonprofit legal services program. You cars locate
           these nonprofit groups at the California Legal Services Web site (www:Jawhelpcalilorraa.arg), the Calfamia CourEs Online Seif-Help Center
             wwtiv.c~ourtlnfd.ca.gov/selfi~~p~, or by eontacttng your tncal cuuR orca~4y bar a~ociation. N01'E. The couR h~ a skatutory lien for waived fees and
           costs on arty settlemerrt ar arbitrdti~ award of yiQ,000 or mac in a civilcase: The courts l'~en rtwst be pair! before tMe court wii(dismiss the case.
           ~A Vl50!io ban dernarrdatfo. Si na resporrde denfro ds 30 dias;la come puede decidir err su cor~ra sin escuchar su versidn. Lea to informacibn a
           contrnuacron
               gene 30 OIAS DE C.4CENDARlO despues de que /e errtreguen esta crtacibn y papeles legates para presenter una respuesta por escrito en esfa
           core y hater rye se erdregue aria copia al demandarate. Una aarta o una llamada felef6ruca nn 10 protegee Scr respuesta por escrifo t erse que estar
           en formats legal correcto si desea que pmcesen su caso en la torte. E`s poslble cue haya wr formt~lsrio que usted pueda user Para su respuesfa.
           Puede encontrar estos fwmularios de!a torte y rr~s InformacFdn en et Centro de Ayuda de!as Corfes de Celiforrtia (www.sucorte,ca.gav);an la
           b~7~lioteca de!eyes desu condado o en la torte clue /e qusde mes cerca. Si no praede pager la cuota de preser►tael3n, pida a1 secreFario de /a cafe
           que!e afE un fnrmularia de exencibn de pago de cuotas. Sr no presenfa su res~es#a ~tismpo, puede perder el caso por iexumplrmierko y!a code le
           poke guitar su sueldo, drnero y bienes sin mks adverter~ia.
              Hayobns requlsiGos Jegaes. ~s recomerrdab/e que!lame a i.nn abogado inmsdafamer#e Si nv co►roce a un abogadq puede Uamar a un servicio de
           remisibn a a6ogados. Sino puede pager a un abogado, es posible que cumpfa con las ~ec~risFtos pare ubferterservicios lega/es grahrifas de cm
           pmgrama de seruicfgs iegafes sin fi{tes de lrrao. Puede encontrar estos grupos sin fines de lucro en slsitio web de California LegaTSenriees,
           (www.lawhelpcatifomia.o~, en e!Centro de Ayuda de les Comes de California. (Www.s                  e.ca.govj o poniendase err cor#acto con !a torte o el
           cofe5ro de abagadasIxeles. AV150:Por ley, la torte Sena dersciw a r~amar Ias cuofas y los costos ezerdns per importer~ r,~ravamen sobre
           cualguier nc+,q~eracidn de Si0,0006 mks de valor reciblda medlanle un acuerdo o una concesibn de arbitraje ert un c~so de derecho civil. Time que
           pegar e!gravamen de /a torte antes de que la torte pueda desechar of case.
         The name and address of the court is:                                                                              NUMBER;
                                                                                                                            rn rlcr carol:
         (El Hombre y direccidn de !a code es): Manley IV105k CQ1,iit~lOUSO
          I 1 I N. HiII SCreet, Lis Angeles,CA 9CK?12

         The name,address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
         (E!nombre,!a direccibn y e1 numero de telefono del abogado deJ demandante, o del demandanfe aue no tine abogado, es):
          Jonathan LaCour, Employees First Labor L,aw,'~25 S. Lake Ave:, 3rd Fl.,Pasadena, CA 9l 10~, 37 0-.853-346
         DATE: April 23, 2019                                                           Clerk, by                                                                      ,Deputy
         (Fecha)                                                                        (Secretario)                                                                   (Adjunto)
         (For proofot se►vice ofthis summons, use Proof of Service of Summons (f6rm POS-Q10}.)
         (Para prueba de entrega de esfa citation use el formulario Proof of Service of Summons,(POS-010J).
                                         NOTICE TO THE PERSON SERVED: You are served
          (SFI~L~
                                         1. ~ as an individual defendant:
                                         2. ~ as the person sued under the fictitious name of (apecrfy):


                                                    !J an behalf of (specify):
                                                   1~                                                      `~          ~~

                                                    under.~ CGP 416.10(corporation)                 ~ CCP 416.60 (minor]
                                                         [~ CCP 416.26 (defunct corporation)        ~ CCP 416.70(cdnservatee)
                                                            CCP 416.40 (assaciatiort or partnership)[~ CCP 416.90 {authorized person)
                                                             other.(specify):
                                                4- ~ by personal delivery on (date):                    ~ ~y ~~

           Form AgopOetl for Mandatory Use                                       SUMMONS                                                       Code of CMI Pro[¢~^Jure §§ 442.20, S55
             Judidal Gounrll of Californg                                                                                                                       w,!+v. cnur7ertlo.ca,gnv
            $UM-10p Rev. July 1,2p09~
                 Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 9 of 53 Page ID #:9
:~r~grestly F~LkU by SUpetio~ Uourt of Uapiornia County of Los Angekes on U4/t3~2Up~~rn K. Carter,
                                                                                                   txecunve URtCedC;lerk of L'oun, qy N. Mores-Hern~ndez.Uepury c;ierk


                                                                                                                                                                             -Q1~
           ATP6RNE~ ~3 PART'WITHOU"f ATfORtJ~,i'(Nem9. Stare Bar number, a~tl 8ckkrss);                                                  WR CWRT USE ONLY
              Jonathan P. I~~C:.our(SiiV~ 2#3aE)9$)
              ~inplovees First Libor ]au°
              22~ S. L,~il:c, r1t~e~, 3~d ]7cwr
              Pasadena,C:~ ~l TOl7f~ O          A~
                TELEPHONE NO.:(
                              } 31.V~ OS3-~~-Ft)1                            Fax,~o.: {~4~)743-544?
           A7TORNEYFOR (Name): James               Johnsen
          SUPERIOR COURT OF CALIFORNIA,COUNTY OF ]_,(}S AI1gLIeS
              STREET AD6RESS: I Z I N. ~lI~ StXCCL
                MAlL1NG ApDRESS        l ll N. Hill Sireet
               crrv~Nozi~cooe LUs An Q̀~ti~les, 90)12
                    BRANCH NAME: STa.I~,IC~~ 1V1OS~ ~OUrL~UUSC
            CASE NAME:
           James Johnson v; Swif# Trans                             nation, Inc.
             CML CASE COVER SHEET                                               Carnplex Case Designation              ~SEIVUM6ER:                                   ~

        0 UnlimEted    Q Umiteti                                           [~ Gaunter
         (Amount          (Amount                                                               ~ Joinder               ~ ~          ~~                ~ ~~ r ~
          demanded        demanded is                                      Filed wi#t first appearance by defendant    ~u°~E:
         exceeds $25,000) $25.000 or less)                                     {Cal. Rules of Court, rule 3.402)         r,~a~r:
                                                                            .vac u~ ~.v~i~jnc~cu ~acc ivauuwvlw V11 Naya L/.
              Check one box below for the case type that best describes this case:
             Auto Tart                                    C
                                                          i~o -n~-~ttract                                       Pravisio~aliy Complex Civil Litigation
           O Aufa(22)                                    IJ Breaah of c~ririti'adNvartanty(O6)                  {Cal. Flutes of Court, rotes 3.404-3.403)
                   Uni~ured motorist f46)                 ~~--7 Rtde 3.740 collections(09)                          Arrtitrust/Trade regulation (031
           Other P~IPblUVD ~Pefso~al Irtjury/Property     ~~-~--7I Other collections(09)                        0~t Construction detect(10)
           Damage/Wrongful Death) Tort                   L-1 Insurence coverage {18)                            u Mass tort (40}
                   Asbestos(04)
                                                         u Okher contract(3~                                        Securities litigation (28)
           0 Product I'~ability (24)                      Real Property                                             EnvironmerrtaVtoxic tort {30)
           0 Medical malpractice (45)                    Q pminer~ dorr~ainll~veree                                 [nsurance coverage claims arising hom the
                   Other PI/PD/WD(23}                                 condemnation (1Q)                             above I`~ted provisionally complex case
             Non~IIPDIWD(Other)Tort                      ~ ~h'ongfttl eviction {33)                                 types(41)
            D~—I Business torVuMair business practice(07)0 ~~ gal property(28)                                 Enforcement of Judgment
           l~! Civil rights(D8)                          Tu~nlaIwful Detainer                                  0 Ertfv~err~;rit of judgment(ZO)
                   Defamation (13)                       u Commercial (31)                                     Miscellaneous Civil Complaint
                   Fraud (16}                            ~ Residential(3Z)                                     0 RICO(2~
           0
           f~ Intellectual proQeRy(19)                   ~ Drugs(38)                                           0 OEher complaird (nolspecifr~d above)(42)
           1~ Professional negligence (25)               Judicial Review                                       Miscellaneous Civil Petition
                   Other non-PI/PDNVD tort {35)          0 Asset forfeiture (OS)                               0 Partnership and corporate governance (21)
            Employment                                   ~ Petition re: arbitration award (11)                      Other petition (riot specfied above/(43)
                   Wrongful termination (36}             Q Writ of mandate(02)
                   Other employment(1'v7                 Q Other judicial review (39)
         2. This case         is     ✓ is not complex under rule 3.4(30 of the California Rules of Court. If the case is comcrlex, mark the
            factors requiring exceptional judcial management:
            a.~ Large number of separately represented parties        d.~ Large number of witnesses
            b.~ Extensive motion practice raising d"rfficult or novel e. Q Coordination with related actions pending in one or more courts
                     issues thatwili be time~onsuming to resolve              in other counties, states, or countries, or in a federal court
            c, Q 5ubstanti~l amount of documentary evidence           fi. ~ Substan#ial postjudgmentjutlicial supervision
         3.    Remedies sought(check al! that apply): a.0✓ monetary b. ✓[~] nonmonetary; declaratory or injunctive relief                                  c.0punitive
         4.    Number of causes of action {specrly): Six (6)
         5;    This case ~ is          ✓~ is not a class ac6an suit.
         6.    If there are any known related cases, file and serve a notice of related case.(You ma use form CM-0i5.)
         Date. April 23, 2019                                                                                 ~~
        Jonathan P. LaCour                                                                        ~             ~/~-
                                             CrYPE OR PRINT NAME)                                             {SiGNRTVEt~~ FARTY ~2 A'fTc~N~Y FpR R~4T,')

          .Plaintiff must file this eo~er sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
            under the Probate Code, Family Code, or Welfare and Institutions Code). jCal_ Rules of Court, rule 3.220.) Failure to file may result
            in sanctions.
          • File this cover sheet in addition to any cover sheet required by local court rule.
          • 4f this case is complex under rule 3.400 et seq. of the California Rules of ~outt, you must serve a copy of this cover sheet on all
            other parties to the action ar procee@ing.
          • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes on~~.
                                                                                                                                                                          uetW2
         Form Atlgpted for Mar~tlalpoy Vse                                                                                 ~I. Rules of Gout; rWes 2.30,3220, 3A~3,403,3Sao-.
           Judklal Council of Galdomia                                    CIVIL CA$E OVER SHEET                                   Cal. Santlartls olJudkial Atlminstreeon, sat. 8 tC
           GM•010[Rev. Joy 1, '_OOH)                                                                                                                          r+~•~ couiYm~o.ca goo
     Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 10 of 53 Page ID #:10



                                                                                                                           CM-010
                              INSTRUCTIONS OW HOW TO COAAPLETE THE COVER SHEET
To P(aintiiis and utters Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheef contained on page 1. This in#ormation will be used to compile
statistics about the fypes and numbers of cases 51ed. Yvu must complete items 1 through 6 on the sF~eet. Ire item 1, you. must check
 one box for the case type that best describes the case. If the case fds bath a general and a more specific type of case listed in item 1,
check the more speafic one. If the.case has multiple causes of action, check the box that best indicates the primary cause of action.
 Ta assist you in completing the sheet, exarrrples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 230 and 3.220 of the Cali#omia Rules.of Court.
Ta Parties in Rule 3.74t} Collections Cases. A "callecctions case" under rule 3.740 is defined as an action fior recovery of money
owed in a sum stated to be certain that is not more than $25,000,. exclusive of interest and attorney's lees, arising ftom a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action see~ang the fallowing: (1 j tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property; or (S) a prejudgment writ of
attachment. The identification of a case as a rule 3~74Q collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rues, unless a defendant files a responsive pleading. A rule 3.740 coHeccfions
cue will be subject to the requirements far service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover $heat to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.40Q ~f Use California Rules of Court, this must be indicated by
completing the appropriate boxes in items i and 2, If g plaintiff designates a case as complex, the cover shee# must be served wi#h the
complaint on all parties to the action. A defendant may file and serve nv later than the time of its first appearance a joinder in the
plaintiffs designa#on, acounter-designation that the case is not complex, or, if the plaintiff has made no designation, a designationthat
the Case Is complex.
                                                            CASE 7YPf5 AND EXAMPLES
Auto 1`p~t                                       Contract                                          provisionalEy Camplex Civil Litigation {Cal.
     Auto(22)-Personal Injury/Property               Breach of ContracUWarranEy(06)                Rules of Court Rules 3A40-3.443)
           Damage~Mh~ongful Death                         Breach of Reritat/Lease                        Antitrustlf'rade Regulation (03)
     Uninsured N}otorist(46)(ifthe                             Contract(not unlawful detainer            Construction Defect(10)
           case irnrohres an uninsured                              or wrongful evictlonJ                Claims Involving Mass Tart(~#~)
           maforist claim subject to                      ~~~~~kY B~~h~eller                             Secu~i~es Litigation (28)
           arhifra6on, ctreck this item                        Pkairitiff(rwt fraud or ~gligence)        EnvironmentailToxic Tart {30}
           instead ofRuroJ                                Negligent Breach of CoMracV                    insurance Coverage Claims
Other PI/PDNVD(Personal Injuryl                                Warra~y                                       (arising fiom provisionally complex
Property DamagelWrongful Death)                           Other Breach of ContracWVarrarrty                   case type listed above)(41)
Tort                                                 Collections(e.g., money owed, open              Enforcement of Judgment
     Asbestos(04}                                         book accosts}(09)                              Enforcement of Judgment(24)
          Asbestos Property i]amage                       Cone#ion Cass-Seller Plaintiff                     Abstract of Judgment(Out of
           Asbestos Personal Injury!                      Other Promissory NotelCollectians                        ~~~Y3
                Wrongful Death                                 Case                                           Confession of Judgment {non-
     Product Liability(not asbestos w                Insurance Coverage (not pravisionalty                         domestic relations
           foxlc/envirora►renfal) (24}                    complex)(18)                                        Sister State Judgment
     Medical Malpractice (45}                             Auto Subrogation                                    Adm'rnistra6ve Agency Award
           Medical Malpractice-                           Other Coverage                                         (notunpaid taxes)
                 Physicians8 Surgeons                Other Contract(37)                                       Petition/Certification of Entry of
          Dther Professiorwl Health Care                  Contractual Fraud                                      Judgment on Unpaid Tomes
                 Malpractice                              Other Contrail Dispute                              Othe~E~orcement ofJudgment
     Other PUPDM/D(23)                            Real Property
           Premises Liability (e.g., slip             Errdnent t7omainllnverse                       Miscellaneous Coil CompGaint
                and fall)                                 Condemnation (14)                              RICA(27)
           Ir~tentionaf Bodily Injury/PDNVD          Wrongful Eviction (33)                              Other Complaint(not specified
                                                                                                              above){d2)
                (e.g., assauk, vandalism)            Other Real Proparty (e.g„ q~et4itle)(26)
           Intentior~l Infliction of                                                                          peclaratory Relief Only
                                                          Writ of Possession of Reaf Property                 Injunctive Relief Only (non-
                 Emotional Distress                        Mortgage Foreclosure
           Negligent Infliction of                                                                                 harassrrrent)
                                                          Quiet Tdle                                          Mechanics Lien
                 Emotional Distress                       Other Real Properky (not ernuneM
          ether PUPD/WD                                    domain, land/ord~tenarrt, or                       Other Commercial Complaint
                                                                                                                   Gase (non-torfhrarrcomplex)
Non-P1/P[NWb (Rther} Tort                                 torectosure)
                                                                                                              01her Gv~l Complaint
     Business TortlUnfair Business                Unlaw(ui  Detainer                                              (narrfortlnorrcomplex}
         Practice (D7)                               Commercial(31)                                  Miscellaneous Givi1 Petition
     Civil Rights {e.g., discrimination,              Residential(32)                                    Partnership and Corporate
          false artest){rrot avil                     Drugs(38) ~f Uie case involves iNegal                   Governance (25)
           harassment}(08)                                 drugs, check ttrs i#em; otherwise.            ether Petition (»ot specifred
     Defamation (e,g„ slander, libel}                     report as Comrrrercia!or Residentia7J               above)(43}
           (13)                                  .fud~ial Review                                              Civil Harassment
     Fraud (i6)                                       Aaset Forteiture (D5}                                   Workplace ~ofence
     Intellectual Property (19}                       Petition Re: Arbitration Award (11)                     EldedDependent Adult
     Professional Negligence {25)                    Writ of Mandate (02)                                          Abuse
          Legal Malpractice                               WritAdrrdnistrative Mandamus                        Elec4on Contest
          O[hsr Professional Malpractice                  Writ-Mandamus on Limited CouA                       petition for Name Change
              (not medical orlegaq                            Case Matter                                     Petltion for Relief From Late
     (7ther Non-PI/PO/WD ToR 4~)                          Wrft-0ther Limited Court Case                            Claim
Employment                                                    Review                                          OtherCivll Petition
     Wrongful Termination (36)                       ether Judicial Review (39)
     Other Employment(15)                                  Review of Health Officer Qrder
                                                           Notice of AppeahLabor
                                                              Commissioner Appeals
cra-oto~rtzv ~~,iY ~, zocr                                                                                                             Pagz2°f 7
                                                    CIVIL CASE CQVER SHEET
               Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 11 of 53 Page ID #:11
:[tOhiCaly F-iLtU by Supenor (;curt Ot C;alitornia (;ounty of Los Ange#es on U4P232(?~~     6       rn Fi. Garter, bcecutNg UltaceflL'lerk of (:ourt,[r/ H. hlorQs-Hemandez,~epury[;ie[K




         SHORT T77LE:
                     James JoF~nson v. Swift Trans orta~on, inc.                                                 "~E ~1UN°         ~,        t^~


                                       CIVIL ~L1SE COVER SHEET ADDENDUM AND
                                               STATEMENT ~~ LQCATfON
                        (C~RTIFtCATE OF GRQUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                      Thisform is required pursuant to Local Rule 2.3 in all new civi{case filings in the Los kngeles Superlar Court.



             Step 1: After completing the Civil Case Cover Sheet (ludicia[ Council farm CM-010),find the exact case type in
                     Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


             SteE} 2: In Column B, check the box for the type of action that best describes the nature of the case.


             Step 3: In Column C, circle the number which explains the reason for the court filing Iflcation you have
                          chosen.

                                                   Applical~te Reasons for Chaosing Court Filing location(Column C)

       1. Class actions must be filed in tF~ Stanley Mosk Courthouse, Gerttral District.         7. Location where pet~ioner asides.
       2. Permissive filing in cerdral district.                                                 8. Locakion wherein defendantlresporrtlet~t tunctions wholly.
       3. Location where cause of adion arose.                                                   9. Location where one or more ofthe parties reside;
       4. Mandatory personal injury filing in North Dist~ct.                                    10. Location of Labor Commissroner Office.
                                                                                                11, Mandatoryfiling locatian(Hub Cases —unlawful detainer, limited
       5. Location where performance required or defendard resides.
                                                                                                non-collection, Rmited collection, or {yersonal injury.
       6. Location of property or pertnanentty garaged vehicle.




                                        ~                                                              B
                            Civil Case Coyer Sheet                                               Type of Action                                          fipplica5sr~ Raa~~ns -
                                  Category No                                                   (Check only one)                                           Scr, Step 3 Above

                                    Auto {22}               ❑ A7t00 Motor Vehicle -Personal Injury/Prope[ty DamageMlrongful Qeath                       '1, 4, 11
          0
          ~
          QPf""             Uninsured Motorist(46)          ❑ A7110 Personal In}ury/PropeRy DamageJWrongful Death —Uninsured Motorist                    1, 4, 11


                                                            ❑ A6070 Asbestos Property Damage                                                             i, 11
                                 Rsbestos(04)
                                                            ❑ A7221 Asbestos-Personal Injury/WrongTul k3eath                                             1, 11

               IQ
          o .~               Product Liablity(24)           D A7260 Product Liability (not asbestos or to~cic/environmerrtaf)                            1, 4, 11
          a 'o
             as
          ~    ~                                            ❑ A?210 Medical Malpractice - Pfiysicians &Surgeon                                           ~ ~ 4~ ~}
          ~    ~           Medical Mafpraetice(45)                                                                                                       1, 4, 11
          ~    c                                            ❑ A7240 gther Professional Heakh Care Malpractice
          e    ~
          o
           N
                                                                A7250 Premises LiabiRry {e.g., slip and fiall}
          a ~                   tether Personal                                                                                                          ~' 4'~~
                                Injury Property             ~ A7230 Intentional Bodily InjurylProperiy DamageMlrong(ul Death (e.g.,                      1 4 ~~
          r ~                  Damage Wrongful                      assault, vandalism, etc.)
            A                      Death (23)               ❑ A7270 lnterdional Infllctionof Emotional Distress                                          T, 4, 91

                                                            ❑ A7220 Other Personal InjurylProperty DamageANrongful Death                                 ~' 4'~~




           LACIV 109(Rev 2r16)                            CiV]L CASE COVEF3 SaiEETi ADDEPVDL➢Pi/~                                                    LOC^a~   Buie 2:3
          LASS Approved 03(}4                                AND STATEMENT QF LOCATION                                                                   Page 1 of 4
      Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 12 of 53 Page ID #:12



SHORT TITLE:                                                                                     CASE NUMBER
               James.Johnson v. Swift Transportation, Inc.

                              A                                                        B                                                  ~ ~,nl, a
                   Civi4 Case Cover Sf~eet                                        Type of Action                                       Re.~.,n.~ - SE.N :•`ep 3
                         Categcry.f~c                                            (Check only onr 1                                             r" t;:,:t-

                     Business ToR(b7)            ❑ A6Q28 Okher CommerciallBusiness Tort(not fraudlGrea~h of corhract)                  1, 2,3

                      Civil Rights(f38)          ❑ A6005 Civil Rights/Discrimirratian                                                  1, 2,3
  ~', F-
  d
 a y                  Defamation(13)             D A6010 Defamation (slander/libel)                                                    1,2,3
 2"'
 'e to                   Fraud(16)               d A6013 Fraud (no contract)                                                           1, 2,3
       o
  o~
                                                 ❑ A6Q17 Legal AAalpractice                                                            1, 2,3
                Professional Negligence(25)
  a                                              ❑ A605Q Qther Professional Malpractice (not medical or legal)                         1, 2,3
  ZO
                         C)ther {35}             d A6025 Othee Non-Personal Ir~ury/Property Damaga tart                                1, 2,3

                 Wrong~ulTemprnakion{3~
                           m                     d A6g37 WrongfulTerrninatian                                                         1, 2,3
   m
   E
   a
   c                                             O A6024 Other Employment Comptairrt Case                                              1, 2,3
   ~.             Chet Employment.(15)
   E                                             O R61D9 Lab~rCommissiorterAppeals                                                     10
   w

                                                 Q A6004 Breach of RentaVLease Cortt~ct(rwt unlawful detainer ar wrongful             2~
                                                         eviction)
                &each otContractlWarranty                                                                                             2g
                            {06~                 O A6008 ContraciANatrantyBrecch Seller Plairrtiff(no fraud/negligence)
                     (reot ~surance)             D A6019 Negf3gent B~:ach of Cantract/Warrarrty(no firaud)                             ~, 2'5

                                                 ❑ A6028 Other Breach of CohtracWYarrarrty(not fraud or negligence)                    ~' 2
                                                                                                                                          'S

    t~                                           Q A6Q02 CoBectior~s Case~Seller Plai~rtiff                                           5, 6, 11
                      Colfecfior~s(09}
    e                                            O A6012 Other Promissory Note/Collections Case                                       5, 11
    0
    U
                                                 ❑ A6034 Collections Case-Purchased Debt(Charged OH Consumer Debt                     5, fi,11
                                                         Purchased on ar a8er Janus 12414
                 Insurance Coverage (18}         ❑ A6015 Insurance Coverage (not complex}                                              1, 2, 5,8

                                                 ❑ A60Q9 Contractuail Fra~x1                                                           1,2, 3,5
                    Other Contract(3~           [] A6031 Torfio~ Interference                                                          1, 2, 3,5
                                                 ❑ A5027 OtherConttact Dispute(rwt brea~nsurance!#raud/negligence)                     1, 2, 3,8,9

                  Eminent Domain/inverse         Q A7300 Eminent DomaiNCondemnation                  Number of parcels                2,6
                    CondemnaCian (14)

                   Wrongful Eviction (33)        Q A6023 Wrongful Eviction Case                                                       2, S
    0
   a
    W                                            ❑ A6018 Polortgage Foreclosure                                                       2, fi
    m
                 Other Real Property(26~         d A6Q32 Quiet Title                                                                  2,6
                                                 ❑ A6~90 Other Real Property (rrot eminent domain, landlord/tenarrt, foreclosure)     2,6

               Unlawful Detainer-Commercial      ~ A6021 Unlawful Detainer-Commercial(rwt drugs ar wrongful eviction)                 S, 17
                           (31)
    a
                Unlawful Detainer•Resident~a!    ~ A6p2p Unlawful Detainer-Residential(not drugs or wrongful eviction)
   m                                                                                                                                  6, 'I 1
   D                          2
                    Urilawfui Detainer-          p ggp20FUnlawful Detair~r-Post-Foreclosure
   3               Post-Foreclosure 34                                                                                                2, 6, 11
   ~o
   e
                Unlawful Detainer-Drugs(38)      ❑ A6022 UnlawFut Detair~r-Drugs                                                       2, 6, 11



LACIU j09 jRev 211~i)                           ~EV'L ~,4SE ~~VER S6~E~T 14~l~ENID~9U~                                              Loco! F2ule 2.3
LASC Approved 004                                  AND STATEMENT OF LOCATION                                                          Page 2 of 4
       Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 13 of 53 Page ID #:13


                                                                                                                    _._--
~IORT TRLE'                                                                                     CASENUMSER
              James ,lohnson v. Swift Transportation, Inc.

                             ~'                                                         ~                                            C .a~;~c~an,,,
                  C:ivif Case CoverShaef                                          Type eF Ac±ion                               R ~._ is - S• ~ Ste;
                         Category No.                                            ~Cneck only one)                                     ~L~ vc-

                   Asset Forfeiture {05)         X7 A6'!Q8 Asset Forfeiture Case                                              Z, g, g

                 Petition re Arbitration {11)    D Afi115 Petitianto Compe~GonfirrnNacate Arbitration                         2,5
    w
   .~
                                                     A615i Writ-Administrative Mandamus                                       2,8
   `m
   .~              Writ of Mandate {02)          C] AS152 Writ -Mandamus on Limi~e~1 Court Case Matter                        2
   'v
                                                 ❑ A6i53 Writ -Other Limited Court Case Review                                2

                Other Judicial Review(39}        C] A6150 Other Wrif !Judicial Review                                         ~, g

               ArrtitntsVTrade Regulation(03) D A60p3 Anti#rustfTrade Regulation                                              ~ , ~, g

    m            Construction Defect(10)         ❑ A6007 Construction Defect                                                  -~, Z,3
   :~
   x            Claims Involving Masa Tort       ~ A6006 Claims Involving Mass Tort
   m                                                                                                                          1, 2,8
   a                       {40)
   E
   0
   v             Securities Litigation(28)       D Afi~35 Securities Litigation Case                                          1, 2,8
   w                    Toxic Tort
    c                                            ~ q~g Toxic TortlEnvironmertal                                               1, 2,3, B
   0
   .y               Ern~onmeritai(30)
   'S
   0            Insurance Coverage Claims       0 A6014 Insurance Coverage/S~rogation(complex case onty)
   a             from Complex Case (41}                                                                                       1,?, 5, 8

                                                 ❑ A6141 Sister State ludgmerit                                               2, 5, 71
 .~.   ..                                        ❑ A6160 Abstract of Judgment                                                 2,6
  m
  E                    Enforcement               ❑ A6107 Confession of,ludgment(nanilomestic relations}                       2, 3
  ~    ~             oiJudgment(20)              p gg~q0 AdminlstrativeAgencyAward(notunpaidtaxes)                            2,fi
 .a    ~
  e    w                                         ❑ A6114 Petition/Certificatefor Entry of Judgment on 1lnpaid Tax             2,8
 w     o
                                                 ❑ A6112 Ocher Enforcement of Judgmerrt Case                                  2, 8,9

                         RICO(27)                ❑ A6033 Racketeering(RICO)Case                                               1, 2, B
  m =
 d     ~~                                        ❑ A6QCi0 peclaratory Relief Only                                             1, 2,8
       ~.
 ~     ~            Other Complaints            ~ a~0 Injunctive Relief Only {rwt domestic/harassment)                        2,8
 m      ~'
 v     ~        (Not Specified Above)(42)       ❑ pgp11 Other Commercial Complaint Case (non-toNnon-complex)                  1, 2,8
                                                 D A6000 Other Civil Complaint(non-tortlnon~omplex)                           1, 2,8

                  Par#r~ership Corporation       p pg~ 13 Partnership and Corporate Governance Case                           2,$
                      Governance(21~

                                                 D A6121 Civil Harassment                                                     2, 3,9
  ~ y                                            ❑ A6123 Workplace Harassment                                                 2, 3,9
  _ 'a                                               A6124 Elder/DependentAdutt Ahuse Gase                                    2, 3,9
  ai y              CXher Petdions(Not
 ~, a              Specified Above)(43)          ❑ A6190 Election Contest                                                     2
  w 'S
    U                                            ❑ A6110 Petition far Change of Name/Change of Gender                         ~7
                                                 d AB'170 Petition for Relief from Late Claim Law                             238
                                                 d A61~ Other Civil Petition                                                  z9




LF+CIV 1D9(Rev 2116}                            C9VIL ~AS~ CCVIER ~Y~E~T /~DD~f~7~L6iY                                      Local Rule 2,3
LASC Approved 03-04                                 AND STATEMENT OF LOCATION                                                 Page 3 of 4
      Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 14 of 53 Page ID #:14



 SHORT TITLE:                                                                      CASE NUFABER...
                James Johnson v. Swift Transportation., Inc.


Sf~p 4: StetetttE~lt bf Re~S0~1 ~l7d Address: Check the appropriake boxes for the numbers shown under Column C for the
       type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
       (No address required for class action cases).

                                                                ADDRESS:
   REaso~t:                                                     1645 Chapin Rd.
    ~7f.r~2.0 3. 4.~5.~6.?77. ~$.❑ 9.0 10.~?i1.



   cirr                                   STATE:    LPCODE

   Mantebelb                              ;,A       90640


S#ep 5: Certification of Assignment. I certify that this case is properly filed in the ~ntraf                          pistrict of
           the Superior Court of California, Caunry of Los Angeles[Code Cis. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)j.




  Dated: April 23, 2019
                                                                               (SfGNATURE QF AttORREYIFIL WG PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO RRQRERLY
  COMMENCE YOUR NEW COURT CASE;
       1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summons form far issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.

      4. Civil Case Cover Sheet Addendum and Statemerrt of Locafion form, LACIV 1 Q9, LASC Approved 03-04(Rev.
         fJ2/16).
      5. Payment in ful! of the filing fee, unless there is court order fa waiver, partial or scheduled paymer~.
      6. A signed order appointing the Guardian ad Litem,Judicial Council form GIV-030,if the plaintiff or petitioner is a
         minor under 18 years of age wrill be required by Courtin order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




  ~,aciv ios ~~e~ ~,~is>                 ~IVE~ Cd~S~ ~OVE~d S!-IEET ~DDERl~4.,DQ'~J                                Local Rule 2.3
  LASC Approved 0304                        AND STATEMENT OF LOCATION                                                 Page 4 of 4
        Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 15 of 53 Page ID #:15


                   sur~Rto~ ~ovRT of cA~~~o~vlA                                                              ~~_ ~ ~ ~- -~-         _,3~
                           COUNTY OF LQS ANGELES
  COURTHOUSE RpL~RESS:                                                                                                    f 1 ~D
 Stanley Mosk Courthouse                                                                                    ~ ::...,_      ,`,~ ... ~. ,~
 111 Norkh Hill Street, Los Angeles, CA 90Q12                                                               ~ .~'''~'
                                                                                                                    , t ~..~ ,'~'

                     NOTICE OF CASE ASSIGNN'(ENT                                                 -           ~        =    ~ `"
                           UNLIMITED CIVIL CASE                                                                  __          _


                                                                                        CASE 't-','f~~ :.

  Your ~~se is assigned for all pur~~oses to the judic~.~l oflticcr indicated belo~~.   19STCV14077

                             THIS FORM :[S TO BE SERVED 1~ITli Till SUMMONS AND COIY(PLAINT

                ASSIGi~~D JUDGE                   DEPT       ROah4                  ASSIGNED JUDGE                            D~F'T         ROOM
   ~/    Elizabeth Alley White                   48




    C;iven to the f'l~~intiFf/Cross-C:c~niplainu:it/Atlorne}~ of Record   Sherri R. Carter, executive Officer /Clerk of Court
    o., 04/2312019                                                               Ly Heather A. Flores-Hernandez                             ,I)~i~u~~ ~';~~i~
                  p~atc)
LACIV 190(Rev 6/18)           NC)TICE QF CASE ASSlGNMEN7 —UNLIMITED CIVIL CASE
LASC Approved QS/p6
        Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 16 of 53 Page ID #:16

                                    lNSTRUCT~ONS 1~UR HANDLING tiNLLkiIT~D ('~i'IL, CASES

 The follo~i~ing criiical pro~~isions of the ~a]iPomia Rules of Co~ut. Title 3, Di~~ision 7, as applicable iii the Superior Caun, are suimn~rized
 For ~~our assistance.

 APPLICATION
 Thy Dn-ision 7Rules ~~~ere effecti<<e dar~~ry IS 20O7. 'TlieS~ ~pIY fo all gEneral civil cases.

PRIORITY OVER OTI~~R RULES
The Di~~ision 7 Rtiles slk~ll have priority or~•cr all other Local Rules to the cat~nt the oilers ire incansistenE.

CHALLENGE TQ ASSlG1YED .TUDGE
A challenge under Code of Ci~~il Procedure Section 17Q.6 must be ~ik~de ~i-ithin 15 da}-s after notice of assi~ment for all purposes
to a judge, ar ifa part~~ has not ~-et appeared. within 15 dais ofthe first appearance.

TTM~ STANDARDS
Cases assigned to the Independent Calendaring Courts F~~i1i be subject to processi~i~ under the follo«~ing time standards:

COMPLAl1~TS
.411 complaints shall be senrcd r3~ithin 6U days offiling atxi proofofsenice shall be filed t~~ithin JU da}-s.

CROSS-COMPLAllYTS
Without Icave of cai~rl FirsE being abtain~d, no cross-complzini nt~~y he Filed b~- an}= party after their aiu~-er is filed. Crass-
complaints slti~ll be sen=ed within 3() da~-s of the filing date and a proof of sentice fled wit.~iu 60 da~~s of the filing date.

STATUS.CONFERENCE
A status coM'erence `mill be scheduled b}' the assigned Independent Calendar Judge no later ilian 27() daS•s at'ter the filing of tl~e
complaint. Counsel must be fully prepared to discuss the fallo«~ing issues: alfernati~~e dispute resolution. bifurcation, settic~nent.
trial date, and expert ~~•itnesses,

FINAL STATUS CONFER~N~~
The Couri will require the parties to attend a Fnal staWs conference not more than l() da}~s befog the scheduled trial date. A!I
parties shall have motions in Iiitutxe. biFu~ation motions, st~fe~ients of major e~~identiar}• issues. dispositi~~c motions, requested
form jury- rnstructioi~s, special jury• instructions ~tnd special jury ~-erdicts timely filed and sen-ed prior to il~c conference. These
natters envy be heard and resah~ed at @us conference. At lest fire days before this conference, counsel must also ha~~e e~clianged
lists of e~hbits and ~~itnesses, and hac~e submitted to the court a hriet statement of the case to be read zo the,jruy pznel as required
by Ct~pter Tlue~ pf the Los Angeles Superior Court Rules.

SANCTIQNS
The court «~il] impose agproprurte sancdoiu for the Failure or refusal to complg ~r•i!h Chaplcr Three Rules, orders ntiade bF the
Court, and time skand~rds or deadlines established by the Court or bti~ the Chapter Three Rubs. Such sanctions inay be on a partt~,
or if appropriate, on counsel for a party.

This is nut a complete del~neaxion of the Division 7 or Chapter Three Rules, anal adherence unl~• to the shave provisions is
#hcrefore not a guarantce against the impasitioo of sanctions under Trial Court Dcla~ Rcduef on. Clreful r~acling and
compliance with the Actual Cha~~ter Rules is im~seratife.

 Class Actions
Pu~uant io Local Rulc 2.3, X11 class actions shall be filed ~t the St~7nle~= Mosk Courthouse and are randomTv ~ssi~ed to a camplc~
}udgc at t}te designated complex courthouse. If the case is found not to be a class action it ~~~ill be returned to a~1 Tndcpendcni
Calendar Courlroorn for all purposes.

*Prop°isionftll~rC~m~lex Cases
Cases fled as provisionalh~ comple+: are initially assigi~efl to the Supen-ising Judge of cample~ litigation for dcicnnivacion of
complcs sk~lus. If the case is deemed to be complex within the n~eanina of California Rules of Court .i.~00 cl seq., it will be
randomly assigned to a complex judge at the designated enmplex courthouse, 1f the case is fotmd not to be compie~, it «-i11 be
returned to an I~idcpendent Calendar Courtroom for all pt~iposes.




LACIV 190(Rev 6118)          NOTICE QF CASE ASSIGNMENT --UNLIMITED CIVIL CASE
LASC Approved 05106
       Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 17 of 53 Page ID #:17
                                                              19STC V14077
                    Assigned for alI purposes to: Stanley IVIosK Couftllouse, JudEC~al Officer; Elizabeth Allen VYhtte




            Jonathan P. LaCour, Esc.(SBN: 285098)
            Lisa Noveck, Esq.(SBN: 3166b0)
            EMPLOYEES FIRST.LABOR LAVA'P.C.
            225 S. Lake Ave., 3rd Floor
        3   Pasadena, California 971 Q1
       4    Telephone: {3l0} 853-3461
            Facsimile:.   {949} 743-5442
        5   Email:        jonathanl~pierrelacour.cam
                          lisan rr.pierrelacour.com
       6
       7    Attorneys for Plaintiff,.IAM.ES JOHNSON

       8
       4
                                      SUPERIOR C(7URT OF TI-iE STATE DF CAI;[FORNIA
       10
                                        COUiV'~'OF LAS ANGELES,CENTRAL DISTRICT
~      11
~    l2     JAMES JOHN50N,an individual,                                        Case No.
a
                                               Plaintiff,                       CO[~~iPLAINT FOR DAMAGES F{3R:
°
m°~~ 13
Fr^c 14            v.                                                           L WRONGI+L~L TERIIII~TATION IN
                                                                                   V10LA,TION OF FE~i:~(GOVT.CQD
            SWTFT TRANSPORTATION,INC., an Arizona                                  § 12940 ET SEQ.);
~~~ 1_5
V]2f
            Corporation, and DOES I through 20, inclusive,                      2. FEHA VIOLATIONS BASED UPON
w ~ ~ 1G                                                                           D~ISABIL~'I'I' DISCRINfINATI4N;
~R,~                                           Defendants.
o ~                                                                             3, VIOLATf~DN OF BUST~ESS &
R     ~7                                                                           PROFESSIONS CUD.E § 17ZOQ ET.SEQ.;
                                                                                4. FAILURE TO PROVIDE
       18                                                                          REASaNABLE ACCOMMUI)ATIQNS
                                                                                   IN VIOLATION OF GOV T CQD
       19                                                                          §§12940 ET SEQ.;
                                                                                S. FAILURE TO ENGAGE IN A GOOD
       20                                                                          FAITH IlVTERACT[VE PROCESS YN
                                                                                   VIOLATION 4F GUV'T CU~~ ~E12440
       2l                                                                          ET SEQ.; ANI~
                                                                                6. WRONGFUL TERMINATION III'
       22                                                                          VIOLA~`IUN OF PUBLIC PO~IC`Y
       ?;                                                                                  DEMAND OVER X25,000
       24                                                                            (DEMAND FOR JURY T~tIAL~
       25
       2b          COMES NOW PLAINTIFF, JA~~tES JUHNS~N,for causes ofaction against Defendants and

       27   each ofthem, alleles as follows:

       28



                        con~p~.ai~vr roe co~►iY~.vs_+~~rou~~, e~~:rrr~vr, A\D l.IQi~II?.~Ti;D Dr~~r.~crs.>~~~ r~r.rLrc~T~r~~r ~tri,irr
                                            JOHNSON V. SWIFT TRANSPORTATIUN,lNC. ~,T AL.
           Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 18 of 53 Page ID #:18




            1                                                        J~FRiSDICTIQN
           2       l. This Court is the proper court, and this acrion. is properly filed in Los Angeles County, because
           3    Defendant's obli~~tions and liability arise therein, because Defendant rnain~ains locations and
           4    transacts business within Los Angeles County, and because the work that is the subject of this action
           5    was performed by Plaintiff in ~.as Angeles County.
           6                                                          THE PARTIES
           7      2: Alaintiff, JAMES JOHNSON,is and at all tines relevant. hereto was a resident of the County

           8    of Lt~s Angeles, State of California.
           9       3. Plaintiff is informed and believes, and based thereupon alleges,. that at all times relevant
           10   l~eret4, Defendant SWIFT TRANSPQRTATION, INC. (hereinafter referred to as "D~fendant"~ was
                and is an Arizona corporation doing; business at 1605 Chapin Rd., Montebello, GA 9x640.

~          12     4. Plaintiff is informed and believes, and based thereupon alleges, that at all times relevant

m~~. I3         hereto, Defendant owned and/or operated a freight transportation company and availed itsetf of the
a               rights and privileges afthe State of California.
~. « 14
~U
a                  5, Defendant was Plaintiff's employer within the meaning of Government Code ~~ 12~J26,
~~` 15
       7
W ~'    1~      subdivision (d), 12940, subdivisions (a),(h),~1}, (h}(3}(A), and (i), and 1290, and re~~ularly employs
y. t~_
~  r, f
~       17      five(5} or more persons and is therefore subject to the jurisdiction ofthis Court.

~          18      6. The true names and capacities, whether individual, corporate, associate, or otherwise, of

           19   Defendants named herein as DOES 1-20, inclusive, are unknown to Plaintiff at this time and therefore

           20   said Defendants are sued by such fictitious names. Plaintiff will seek leave to amend Phis complaint to

           21   insert the true names and capacities of said Defendants when. the same become known to Plaintiff.

           22   Plaintiff is informed and believes, and based thereupon alleges, that each of the fictitiously named

           23   Defendants is responsible far the wrongful acts alleged herein, and is therafpre liable to Plaintiff as

           24   alleged hereinafter.

           ~~      7. Plaintiff is informed and believes, and based thereupon allees, that at al! times relevant

           26   hereto, Defendants, and each of them, were the agents, employees, managing agents, supervisors,

           27   coconspirators, parent corporation,joint employers, alter egos, successors, and/or joint ventures of t}~e

           28   other Defendants, and each of them, and in doing the things alleged herein, were acting at least in part


                                                                               -2-
                           CUhil'l.AINT FOIi CO'~iYE~SaTOH]". YUYITI~'P,:1tii) 1.IQiRll.~1'Lll 1);1n1.~Gl:S,:AVID Ifi.JliM1['FIYE HEI.ILF
                                               JO~-LNSON V. SAS lF"I' TRANSPORTATTON,INC. ET AL.
       Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 19 of 53 Page ID #:19




         1   within the course and scope of said agency, employment, conspiracy,joint emplc~y~r, alter egfl status,
             successor status and/or joint venture and with the. permission and consent of each of the other
         3 ~ Defendants.
         4      8. Plaintiff is informed and believes, and based thereupon alleges, that Defendants, and each of
         5   them, including those defendants named as D4E5 Y-20, acted in concert with one another to commit
         6   the wz'ongful acts alleged herein, and aided, abetted, incited, compelled andlor coerced one another in
         7   the wron~fu] acts alleged heroin, and/or attempted to do so, including pursuant to Government Cody

         8   §12940(1). Plaintiff is tu.rther informed and believes, and based thereupon alleges, that Defendants,
         9   and each of them, including those defendants named as D(}ES 1-20, and each of them, formed and

       10    executed a conspiracy or common pion pursuant to which they v~ould commit the unlawful acts

3      11    alleged herein, with all such acts alleged herein done as part of and pursuant to said conspiracy,

a    12      intended to cause and actually causing Plaintiff harm.
x
~~~ 13          9.   Whenever and wherever reference is made in this complaint to any act or failure to act by a
,~-
~.~= 14      Defendant or caDefendant, such allegations and references sh~.11 alsp be d~t~met~ to mean the acts
~~:-
  ~~
ad`
~ ~1
     15      and/or failures to act E~y each. Defendant acting individually,jointly and severally.
W aL
}~,< 1          10. Plaintiff has filed complaints of discrimination, harassment retali~.tion, failure to prevent

Oc r   17    discriminataan or retaliation, and wrongful termination under Govemtnent Code ~~ 12940, et seq., the

       18    Galifor~ia Fair Employment and Housing Act {"FE~~A"j ~~ith the California Department of Fair

       19    Employment and Housing ~"DEER"), and has satisfied Plaintiff's administrative prerequisites with

       20    respect to these and all related filings.

       21                       ALTER EGQ AGENCY SUCCESSOR ANIi JOINT EINPLOYER

       22       11. Plaintiff is informed and believes, and based thereon alleges, that therE exists such a unity of

       23    interest and ownership between Defendant and DOES 1-20 that the individuality and separateness of
       ~4    Defendant has ceased to exist.

       25       l2. Plaintiff is informed and believes, and based thereon alleges, that despite the formation of

       26    purported corporate existence, Defendant and DOES 1-20 are, in reality, one and the same as

       27    Defendant, including, but not limited to because:

       28


                                                                               -3-
                        E:'OhiFL_1I,'+1T FOR CUl~iPT~IS:1'1'U12Y, PilYTTI~'i;,.1;~D I.1Qi1I1)~TED Ia~hi.4G-ES, ABU IrJUP~C"!'IVF I2E.I.iI?F'
                                             JUHNSON V. S'W'IFT TItANS~ORTA'fTON,INC. ET AL
            Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 20 of 53 Page ID #:20




             1                    a.       Defendant is completely dominated and controlled by I?~ES 7-20, who
            2    personally committed the frauds and violated tie laws as set forkh in this complaint, and wha have
            3    hidden and currently hide behind Defendant to perpetrate frauds, circumvent statutes, or accompSish
            4    some ether wrongful or inequitable purpose:.
            5                     b.       DIES X-20 derive actual and significant monetary benefits by and through
            6    Defendant's unlawful conduct, and by using F?efendant as the funding source for their own personal
            7    expendi#ures.
            8                    c.        Plaintiff is informed and believes that Defendant and DOES 1-20, while really
            9    one and the same, were segregated to appear as though separate and distinct for :purposes of
           10    perpetrating a fraud, circumventing a statute, or accomplishing some other wrongful or inequitable
           ~i    purpose.
3
       12                        d.        Plaintiff is infomted and believes that Defendant does not comply witi~ all
x
mn~. 13
,~`; r
                 requisite corporate formalities to maintain a legs] and separate corporate existence.
F.~!1~                           e.        Plaintiff is informed and believes, and based thereon alleges, that the business
v~~~=
/

w ~ F

   w~      ~$    affairs of Defendant and DOES 1-20 are, and at all times relevant were, so mixed and intermingled
Viz``
  a
W es ^
w~ ,r,~ 1G
}                that the same cannot reasonably be sebregated, and the same are in inextricable confusion. Defendant
    fi E


                 is, and at all times relevant hereto was, used by DOES 1-24 as a mere shell. and conduit for the conduct
a          2 /




w          18    of cartain ofDefendant's affairs, and is, and was, the alter ego of DOES 1-20. The recognition of tl~e

           19    separate existence of Defendant would not promote justice, in that it would permit Defendant to

           20    insalate itself from liability to Plaintiff for vialatians of the Government Code and ether statutory

           21    violations. The corporate existence of Defendant and DOES 1-20 should be disregarded in equity and

           22    for the ends of justice because such disregard is necessary to avoid fraud and injustice to Plaintiff

           23    herein.
           ~4       l3. Accordingly, Defendant constitutes the alter ego of DOES 1-2~, and the fiction of their

           25    separate corporate existence must be disregarded.

           2G       14. As a result of the aforementioned facts, Plaintiff is informed and believes, and based thereon

           27    alleles that Defendant and DOES 1-20 are Plaintiff's joint employers by virtue ~f a joint enterprise,

           28    and that Plaintiff was an employee of Defendant, and DIES 1-20. Plaintiff performed services for


                                                                               _4_
                            COAIPL_IINT FORCU~iPF,iVS.1TpRY,Yii~'TiFF'T,<1NA IdQL~FllATEI~ 1).~AL~GES, AND II~JI?:"~('1'i~"T RE:l.il?N
                                               JOFIIVSON V. SV4'TFT TRANSPORTATION, WC.ET A~.
       Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 21 of 53 Page ID #:21




        1    each and every ane ofDefendants, and to the mutual benefit of all ➢efendants, and all De#'endants

             shared control of Plaintiff as an employee, either directly pr indirectly, and the manner in which
        3    Defendants' business was and is conducted.
        4       l5. Alternatively., Alaintiff is informed and believes and, based thereupon alleges, that as and
        5    between DOES '1-2~ and Defendants, (1) there is an express or implied a~-eement of assumption
        6    pursuant to which DOES 1-20 a~~reed to be liable for the debts of Defendant, {~} the transaction
        7', hetw~een DQES 1-20 and Defendant amounts to a consolidation. or merger of the iwo corporations,{3)

        8    DOES I-20 is a mere continuation of Defendant, or(4} the transfer of assets to DQES 1-20 is for the
        9 ' fraudulent purpose of escaping liability for Defendant's debts. Accordingly, DQES I-2~ are the

       1Q I successors of Defendant, and are liable an that basis.

       11                                              FACTUAL ALLEGATIONS

    12          16. Defendant hired Plaintiff as a truck driver on or about July 7, 2017 at a rate of pay of X18.75
x
~~X 13       per hour. Plaintiffs duties included traveling to train yards to pick up shipping containers and then
n~
~w~ 14       taking those containers to various distribution centers. Plaintiff generally worked 12 hour shifts for
..,
a    .. 15
    ~~       five to six days per week throughout his ernployr-nent.
w~
~~f
w~~ 16          17. Throughout the entirety of his employment, Plaintiff performed all of his                               J(7~7 [~Ut185
~' ~,
O - ~,~
             satisfactorily and never received any complaints.
a
w      ]$       18. On or about November 13, 2018, Plaintiff became disabled when. he injured his back by

       19    slipping on fuel at a gas station and falling on the ground.

      20        19. When Plaintiff got back into his truck to start driving again, he began hurting, and so ite called

      21     his acting supervisor, An~e1 (last name unknown) to inform him of the injury. Angel also told

      22     Plaintiff to ice his injury and that if ~'Iaintiff still did not feel well after that, to make a doctor's

      23     appointment,

      24        20. Plaintiff promptly went home and attempted to treat his injury by icing it, but the next marnin

      25     he was still in pain. Plaintiff therefore made a doctor's appointment for that same day, November ]~,

      Z6     24l 8.

       27       21. At that appointr~~ent, Plaintiff's doctor confirmed that Plaintiff suffered a back injury its the

      28     form of a lumbar strain, prescribed .chiropractic therapy and pain medication, and gave I'laintif~' a


                                                                         -S-
                       COR'IPI.:IIN1' FORCp~1~1Pk;~S~\TORY,PL~'~ITi4~,all LIQIfIU:1.TE:v UAhZAGF.S,AVll I1~JU~CfI~'L 8ks1,I1:-F'
                                          JOHNSUN V.SWIFT'TRANSPORTATION,lNC.ET AL.
        Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 22 of 53 Page ID #:22




        1    return to work notice as of November 14, 20]8 wiil~ restrictions that ~'laintiff should limit his
        2    stooping, bending, liftzng, pulling, end pushing, ~']aintiffls restrictions also included that he not drive
        3    the company truck for Defendant. At that time, P1ainUff'~ doctor expected Plaintiff to recover and Rio

             longer need restrictions by December 31, 2018. Plaintiff sent Defendant this doctor's Hate on or about
        5    the same. day of his appointment. Plaintiffs supervisor indicated he could not return to work with

        6! restrictions.

        7       22. Plaintiff, however, was eager to continue working his normal job duties far Defendant, and

        8    believed t3iathe could resume warlang his 12 hour shifts for Defendant shortly after his injury, ~:uith or
        9    without accommodations. To comply with his supervisor's request, Plaintiff resumed to his doctor an

       ~a    or about November l5, 2018, who at that time :issued Plaintiff a re#urn to work nr~tice without

~      17    restrictions.

a    12         ~3. Plaintiff provided Defendant with his return to work notice without restrictions and called 13is
a
~~~, 13
~~           supervisor Johnny Larne("Mr. Larne"), indicating that he was ready to return tc~ work.

~«" 14          24. Nevertheless, Mr. Larne then told Plaintiff that Defendant was terminating; Plaintiff from
~~:
a `` ~ l 5   employment despite Plaintiff's satisfactory performance. Although Plaintiff attempted to challer~~e
~~f.
  ..~ ~:.
~~~ 16       his termination with Defendant, Plaintiff never received any response from Defendant as to his
~~~
o"'~
-~ ~ 17      challenge.
4
w
~      l$       25. Defendant issued Plaintiff a separation of employment notice, listing discharge as the reason

       19    for separation, and dating the date of discharge as hTovember 16, 2018.

      20        26. At all relevant Mmes,Defendant failed to properly engage in a ;food faith in#eractive process in

      21     ~n effort to properly accommodate Plainriff's disability andlor medical condition such that Plaintiff

      22     could continue working for I~fendant.

      23        27. At all relevant times, Defendant failed to reasonably accamrnQdate Plaintiff even though.

       24    Plaintiff was able to perf`arm Plaintiff's essential job duties with or without a~comanodations.

       25       2~. Plaintiff's termination was substantially motivated by Plaintiff's dsabifiry or perceived

       26    disability, medical condition ar perceived medical condition, request for accoanmodation, and/or

       27    engagement in protected activities, without any discussion of disability accommodations or any ;oad

       28    faith attempt t~ engage in the interactive process with Alaintiff.



                          C:(~hfP1,_11NT F'OR C'O\iPL'~'S1'fORY',Pl?VI'1'IVL, A\ll LIQL1Ill.~TIiD ~A~1L~~ES, AtD I!\3t?tiC"CIVI: l2F.I~II?F
                                               JOHNSON V.SWIFT TRANSPORTATION,INC.ET AI,.
        Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 23 of 53 Page ID #:23




        I       29. Defendant's conduct described herein was undertaken, authorized, and/or ratified by
             Defendant's officers, directors and/or managing agents, including, but not limited to these identified
        3    herein as DOES 1 through 20, who were authorized and empowered ~o ma.ke decisions that. reflect
        4    and/or create polio far Defendant. The aforementioned conduct of said managing agents and.
        5    individuals was therefore undertaken an behatf of Defendant who further had advanced knowledge of
        6    the actions and conduct of said individuals whose actions and canduct were ratified, authorized, and
        7    approved by managing agents whose precise identities are unknown to Plaintiff at this time and are
        S    therefore identified and designated herein as DOES 1 through Z0, inclusive.
        9       30. As a result of Defendant's acrions, Plaintiff has suffered and will continue to suffer general
       10    and special damages, including severe and profound pain and emotional distress, anxiety, depression,
             headaches, tension, and other pitysrcal ailments, physical injury related to emotional distress, as well
3       ~~
4       12   as medical expenses, expenses for psychological counseling and treatment, and past and future lost
x
m~~ 13
~~.          wages and benefits.
~~
F..~~:~ 14     31. As a result of the above, Plaintiff is entitled to past and future last wades, bonuses,
~~=
~x
'    t
       1$    commissions, benefits and lass or diminution of earning capacity.
v~ z ~'
~~~;.
w~=~ 1b         ~2. Plaintiff ctaitns general damages for emotional and mental distress and aggravation in a sum in
o"
-~      17   excess of the j~risdictionat minimum of this Court.
cs.

~      1$       33. Because the acts taken toward Plaintiff were carried out by officers, directors and/or managing

       l9    agents actin, in a deliberate, cold, callous, cruel and intentional manner, in conscious disregard of
       24    Plaintiff's rights and in order to injure and damage Alaintiff, Plaintiff requests that punitive damages
       21    be levied :against Defendants and each of them, in sums in excess of the jurisdictional minimum of

      z?     this Court.
       ~3                                       FIRST CAUSE OF ACTION
                                      WRONGFUL TERMINATI9N IN V:IOLATIUN (lF FEHA,
       24                                    (Cal. Govt. Code §§ 12940 et seq.))
                                                  Against All Defendants
       25
                34. Plaintiff re-alleles the information set forth in the preceding paragraphs and incorporates it
       26
             into this cause of action as if it was fully alleged. herein.
       2"7
       28


                                                                                  -7-
                        CO~iI'I~l'.V't F'f3R C'O~i1'E~(S.~'!'ORY. YLiNI'!'F~'is, ~1fD ~,IQCfID,~1 GD D:\b1,dGES. AvD IN./L~M1('1'I~'I: lYE~1,Il;F
                                              JONNS~N V.SWIFT TYtANSPbRTA'~'TON,INC. E'I' AL.
        Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 24 of 53 Page ID #:24




         1       35, Defendants, and each of them, including its agents, employees and representatives are subject
         7    to suit ~nr~er Sec~ior~s 12940, et. seq., of the Cali~ornza Fair Employment and Housing Act("FE~-IA")
         3    as embodied in the California Government Code.
         4       36. California Government Code ~12921(a) states, "[fJhe opportunity to seek, obtain, and hold
         5    emplpyrnent without discrimination because o...physical disabiiity.,.medical condition...sex,
        6     ~ender...is hereby recognized as and declared to be a civil right." Moreover, Government Code
         7    ~1294p states in relevant part, "[i]t is an unlawful employment practice, unless based upon a bona tide
         8    qualification...[f or an employer, because o£.,physical disability, medical condition ...sex, fender
        9     ...#o discharge the person from employment or to discriminate against the person in compensation pr
        10    in terms, conditions, or privileges of employment."

1                37. Plaintiff is a man who teas a physical disability/medical condition, as defined under
a    12       Government Code § 12926 et. sect. Moreover, at the time of this Complaint and at all relev~~t times,
a
m~~~ 13       Plaintiff'was disabled.
d~~
'3: r
F ~^    14      38. Plaintiff is informed and believes and thereon alleges #Y►at Defendants and each of them, in
~1~ IS        violation of Government Code §§ 1294 et seq., terminated Plaintiff's employment because of his
~z,
~' a ..,
~~=  ~. 16    physical disability.
~`~
~        17      39. Plaintiff filed a complaint with the California Department of Fair Employment and Housing
a

        18 ("DFEH"). On April 22, 201.9, Plaintiff received a "Right-to-Sue" .Getter from the California
        19    Department of Fair Employment and Housing. Attached i~ereto as EXHIBIT 1 is a .true and correct
        20    copy of the re#'erence~t "Right-to-Sue" Letter that Plaintiff received.
        ?i       40. As a proximate result of the conduct of Defendant, Plaintiff has suffered genera] and special

        22    damages in a sum according to proof, but which amount exceeds the jurisdictional minimum cif this

        23    Court, with interest thereon at the maximum legal rate.
        24       41. As a result of the aforesaid acts of Defendant, Plaintiff claims Deneral damages for mental gild

        25    ernotianal distress and aggravation, ~.nd physical injury related to emotional distress in an amount. to

        zs    be proven at the time of trial.

        27       42. Thy acts and conduct of Defendants, and each of them, constituted "malice," "oppression"

        28    and/or "fraud" (as those ter~n~ are defined in Civil Code § 3294(c}), in that it was intended ~y



                         CX)1btPl.A1NT FnFi CO\~iP1;YS.ITORY',PLr~IIT(Vl;,a\ll I,1Qi"I17,~'fN;ll uA'bLaGES,;1lD IN,JIhC'1'IVE RI:I.1F?l~
                                             JOHNSON V. SWIFT TRANSPORTATION,INC. ET AL.
         Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 25 of 53 Page ID #:25




          1   Defendants, and each of them, to cause injury to Plaintiff or was despicable conduct which was
              carried on by Defendants, and each of tk~em, with a willful and conscious disregard of the rights of
          3   Plaintiff.
          4      43. The acts of Defendants, and each of them, were done fraudulently, maliciously ar~d
          5   oppressively and with the advanced knot~vled~e,                  GOI15C14U$    disregard, author~zatian, or ratification
         6    within the meaning of Civil bode X3294 on the part of Defendant's officers, directors, or mana~in~

          7   agents of the business. The actions and conduct of Defendants, and each of them, were intended to

          8   cause injury to Plaintiff and constituted deceit and concealment of material facts known to
         9    Defendants, and each of them, with the intention of Defendant's part to deprive Plaintiff of property
         IO   and legal rights, justifying an award of exemplary and punitive damages in an amount accord'rn~ to

~        11   proof.

     lZ          44. Plaintiff is further entitled to attorneys' fees pursuant to Government Code § 12965(b).
x
°
mn~~ 13                                   .SECOND CAUSE OF ACTION
d ~ '~
                             FEHA VIOLATIONS BASED UPUN DISABILITY DISCItZMINATIQN
~~0      14                              (Cal. Govt,Code ~ 1294Q{~), et seq.)
ate:                                            Against All Defendants
  `"'~
~'1r
         l5
~ =z             45. Plaintiff re-alleles the information set forth in the precedin~u paragraphs and incorporates it
w -~<
:~~r     16
~ ~ ~:
              into this cause of action as if it was fully alleged herein.
o ~
a
         17
                 46. This cause of action is based upon:
         18
                            a. Cad. Gov. Code § 12940(a), which prohibits employers from discriminating against an
         19
                                employee in compensation ax in terms, conditions, or privileges of employment
         ?p
                                because of his or her disability.
         ~~
                 47. Plaintiff alleges Defendant treated him differently from similarly situated employees because
         22
              he was disabled. Plaintiff contends that zf he were not disabled, Defendant would not have exhibited
         23
              the behavior and conduct alleged in this Goinplaint. Specifically, Plaintit~' alleges the follawin~ acts
         24
              were committed by Defendant because Plaintiff was disabled:
         25
                            a. Denying Plaintiff the ability to return to work upon his release without restrictions;
         2G
                            b. Terminating the employment ofPlaintiff specifically because of his medical condition;
         27
         28


                                                                              ..9_
                           C:U~iPLAINT P'OR C~\IYli.~'S~'LOR1~. PUVI'Pl~'F„ A\D I.IQLIII)~117SD DaA~i_4CT5, A\D INJI.'hC'i'[VI?Rt,Lll?F
                                               JOHNSON V. SV4~I~'T TRANSPORTATION,IN+~. ET AL.
          Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 26 of 53 Page ID #:26




                  4$. Plainti~'f has exhausted his administrative remedYes against Defentfant for ~EHA prohibited
               disability discrimination, as evidence by the documents ~.tt~ched as Exhibit "1" 10 this Complaint.
           3      49. As a direct, foreseeable, and proximate result of the outrageous conduct of Defendants, and
           4   each of them, Plaintiff' has suffered, and continues to suffer emotional distress, including stress,
           5   anxiety, anger, humiliation, ivss of self confidence, lass of self-esteem, feelings of hopelessness, and
           6   feelings of betrayal, physical injury related to emotional distress, plus future expenses ineun-ed in
           7   seeking professional medical treatment for the aforementioned symptoms, alt of which was and as to
           8   his damage in a sum within the minimum jurisdiction of this Court, to be ascertained according; #a
           9   proof.
          1Q      50. Plaintiff is informed, believes, and based thereon, alleles that the outrageous conduct of

3         I1   L}efendants, and each of them, as described above was done with oppression and malice, and w~.s
~    12        thereafter ratified by those other individuals who were either officers, directors, and/or managing
a
m~~~ 13        agents of the named corporate Defendant. These unlawful acts were further rarified by the corporate
'dry
   .`.`
as
               Defendant and/or its agents as they were done with a conscious disregard for Plaintiff's rights and
a~E
w~-: 15        with the intent, design and purpose of injuring Plaintiff given that the harm to him was readily
~Q
~'~`' 16
~~             foreseeable. By reason thereof, Plaintiff is entitled. to punitive yr exemplary d~ma.~es against
~~~
o   ~ 17       Defendants, and each of them, for their acts as described in xhis cause of action in a sum to be
a
w         18   detern~ined at the time of trial.

          19      51_ The grossly reckless, andl~r intentional, malicious, and bad faith manner in which Defendants,

          20   and each of them, engaged in those acts as described in this cause of action by willfully violating

          21   those statutes enumerated in this cause of action, Plaintiff is entitled to punitive damages against said

          22   Defendants, and each of them, in an amount within the jurisdiction of this court, to be ascertained by

          23   the fact finder, that is sufficiently high to punish said Defendants, deter them from en~agina i~1 such

          24   conduct again, and to make an example of them to others.

          25      52. For the part of this cause of action for FLHA liability, Plaintiff pleads f~a~ reversed attorney's

          26   fees and costs as allowed by California Government Cade ~ 12965(b).

          27                                 THIRD CAIISE OF ACT~UN
                             VIOLATION OF BUSINESS &PROFESSIONS CODE ~ 1720Q FT SEQ.
          ?g
                                               Against All Defendants


                                                                          -lU-
                         i'QAIPLAINT P'ON CO~IYEnSATORY,YLrNITIVI•;~ a\D I,IQLIII?ATED AElh1~GF;5, A'VD IN.1tJNC'P[Vti RE~:LII:F
                                            JQHNSON V. SV4'IFT TRANSPORTATION,IlVC. ET Al,.
             Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 27 of 53 Page ID #:27




              1      53. Plain#iff re-alleles the information. set forth i~ the preceding paragraphs and incorporates it
              2   into this cause of action as if it was fully alleged herein.
             3       ~4. Plaintiff, on behalf of himself, Emplayees, and the ~enera~ public, brings this claim pursua.r~t to
             4    Business &Professions bode ~ 17 00 et seq. The conduct of Defendant as alleged in this Complaint
             5    has been. and continues to be unfair, unlawful, and hattnful to Employees and the general public.
                  Plainti#~ seeks to enforce important rights a#~'ectin~ the public interest within the meaning of valid
             7    Galifarni~.law and specifica]ly Code of civil P. rocedure ~ 1fl21.5,
              S      55. Plaintiff is a "person" within the                         meaning Qf Business. c4c                   Arofessians Code
             4      17204, has suffered injury, and therefore has standing to brim this -cause of action for injunctive

             i0   relief, restitution, and other appropriate equitable relief.

3            li      56. Business &Professions Code $ 17200 et seq. prohibits unlawful and unfair business practices.
             12      57. Defendant has violated statutes and public policies. Through the conduct alleged in #his

m~~          13   Complaint, Defendant has acted contrary to these public policies, has violated specific provisions of
-~~-:
a ~.
F~^~         14   the Labor Code, and has engaged in other unlawful and unfair business practices in violation of
~w
a'
                  Business &Professions Code ~ 1720 et seq.; which conduct has deprived Plaintiff, and al] persons
~'``"
~zz
             i5
  .~ ;~
w~~          16   similarly situated, and all interested persons, of the rights, benefits, and privileges guaranteed to all
    h~ !/~



                  employees under the law,
a r ~ 17
~
w     18             58. .Defendant's conduct, as alleged hereinabove, constitutes unfair competitifln in violation of the

             19   Business &Professions Code § 17204 et seq_

             20      59. Defendant, by en~a~in~ in the conduct herein alleged, by discriminating against Plaintiff due

             21   to his disability and medical condition violated well established public policy of the Star oi'

             22   California; therefore its conduct violates the Business &Professions Code ~ I7200 et seed.

             23      60. As a proximate result of the above-mentioned acts of Defendant, Employees have been

             24   damaged, in a sum to be proven at trial.

             25      61. Unless restrained by this CaL~rt, Defendant will continue to engage in such unlawful conduct as

             26   alleged above..Pursuant to the Business &Professions Code this Court should make suc}i orders or

             27 judgments, including the appointment of a receiver, as may be necessary to prevent the use by
             ?g   Defendant or its agents or employees of any unlawful or deceptive practice prohibited by t#te Business


                                                                                  -tt-
                             C'QD~iPL~INT FOR C4_►iYH; ti~,1T[)RF, Ply\I"fIV~L,:1~ll LIQL'ill_~'i'EI) U:~\~1A<;GS,t1V'D INJI`;tiCFIVT RI:I.IliF
                                                  3`OHNSON V. SR'IFT TRANSPORTATION,INC. ET AL.
           Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 28 of 53 Page ID #:28




           1   & Professions Code, includ€ng but not limited to the disgorgement ofsuch profits as may be necessary

               to restore Employees to the money Defendant has unlawfully failed tp pay.
           3

           4                                   FOURTH CAUSE QF ACTION
                                  FAILURE T4 PROVIAE REASONAB"LE ACCOMMC}DAT[QNS
           5
                                      IN VIOLATION OF GpVT.CQDE §§ 12940 ET SEQ.
           G                                      Against All Defendants
                  62_ Plaintiff re-alleges #tie information set forth in the preceding paragraphs and incorpora#es it
           7
               into this cause of action as if it was fully alleged herein.

           9      63. At all tirries hereto, the FEHA, including in particular Government Code ~12940(n~), vas in

               full force and effect and was binding upon Defendant. This subsec#ion imposes an ongoing duty can
          10
               Defendant to make reasonable accommodation for the known physical disability andlor medical
~         I1
               condition of an employee.
a         12
                 64. At all relevant times, Plaintiff was a member o~ a protected class within the meaning af, in
°~^
ca~~ 13
'~r~
               particular, Government Code §§12940(x) & t2986~1) et seq. because Plaintiff had a disability, a
~~ ~ 14
~~
~~             physical condition that affected Plaintiff`s major life activities, and medical canditian o£ which
 wy
 `~
  ' 15
~lr
~~7
               Defendant had both actual and constructive knowledge.
w~~ 16
7. r~ r
Q CI
                 65. At all times herein, Plaintiff was willing and able to perform the duties and functions of the.
          17
               position in which Pl~.intiff was employed, or could have performed the d~eties and functions of that
~         18
               position with reasonable accommodations. At no time would the performance of the functions of the
          19
               employment position, with a reasonable accommodation far Plaintiffs disability or medical condition,
          20
               actually or as it was perceived by Defendant, have been a dauber to Plaintiffls or any other person's
          ~~
               health or safety. Accommodation of PlaintifFs disability or medical condition, real or perceived by
          22
               Defendant, would not have imposed an undue hardship on Defendant. Defendant failed and refused to
          23
               accommodate Plaintiff's disability, failed to engage in the interactive process with Plaintiff and
          24
               continued to violate this obligation, up to and including; the date of Plaintiff's termination or, if
          25
               Defendant contends Plaintiff was never terminated, through the present and ongoing.
          2G
                 66. The above said acts of Defendant constitute viola#ions of the F HA, and were a proximate
          27
               cause in Plaintit~'s damage as stated below.
          2$


                                                                                -12-
                         C'(3A4PI..AL1'T 1~'OR C:U~IYI"sNSA'1'URY', PLrYIT11'T?, A~1] I.1QIHll_~'I'I:D l?ahZ~G1iS, ~~ID IhJlJVCPIYI~; REI.II~_~
                                               JOHNSON V.SVVII'T TRANSPORTATION,INC. ET AL.
       Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 29 of 53 Page ID #:29




       1       67. The damage allegations described above are herein incorporated by reference.
       2       6$. The fore~ain,~ conduct of Defendant individually, and/or by and through its officers, directors,
       3 .and/or managing agents, was intended by Defendant to cause injury to Plaintiff or was despicable.
       4    conduct carried an by Defendant with a willful and conscious disregard of the rights of Plai~ltif~ ar
       5    subjected Plaintiff t~ cruel a.nd unjust hardship in conscious disregard of PlaintiFf's ribhts s~~ch as to
       6    constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff tc~ punitive

       7    damages in an amount appropriate to punish or make an example of Defendant.
               69. Pursuant to Government Code ~ 12965(b), Plaintiff requests a reasonable award of attorneys'

       9    fees and costs, including expert fees pursuant to the FEHA.
      10                                FIFTH CAUSE 4F ACTIQN
                         FAILURE TO ENGAGE ~N A GUUD FA~~i INTERACTIVE PROCESS
~     11                       IN VIULATION OF GOVT.COLE §€~ i294U ET ~~Q.
      12                                   Against All Defendants
               70. Plaintiff re-alleges the information set forth in the preceding paragraphs and incorporates it
m~~ 13
            into this cause of action as if it was fully aile~ed herein.
~~~
~~~. y 14
VfG~
x              71. At all times Y~ereto, the FEHA, including in particular Gov~rn~tent Cade §1294b{n}, was in
  1l i5
~a7         full force and effect and was binding upon Defendant, This subsection imposes an on~;oin~; duty on
w~=~ 16
~.'~
c~'~        Defendant to engage in a timely, good faith, interactive process vuith the employee to detern~ine
a
a,
     17
            effective reasonable accommodations, if any, in response to a request for reasonable accomrno~lation
      18
            by an employee with a known physical disability or knor~n medical condition and/or becoman~ aware
      19
            of the employee's need for accamnnodation.
      ~p
               72. At all relevant times, Plaintiff was a member of a protected class within the meaning o~ in
      ~~
            particular, Government Code t;~I2940(a) & 12986(I) et sect. because Plaintiff had a physical
      22
            disability that affected Plaintiff's major life activities, and medical condition of which Defendant haci
      7~
            both actual and constructive knowledge.
      24
               73. Plaintiff reported the disability to Defendant and requested accommodation, triggering
      ~5
            T]efendant's obligation to engage in the interactive process with. Plaintiff, but at all times herein,
      26
            Defendant failed and refused to do so. Thereafter, despite Defendant's continuing obli~atian to
      27
            engage in the interactive process with Plaintiff, despite Plaintif't~'s submission of a doctors' notes
      ?g


                                                                              -13-
                       CU4IPLAIN'T 1~'OR CQ~IYEYSA'f012~r', pl~VI1'11'I~„ AND I.1QL1dQA'1'I~.I) D.~A1At,2;~, ~':Vll iN3L1~vC1'IVT-RELII~,C~'
                                            JOHNSON V. SV~'ITT TRANSPORTATION,INC. ET AL.
        Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 30 of 53 Page ID #:30




         1    identi€ying JPlaintiff s condition .and plaintiff's desire to continue working in some capacity,
         2    Defendant failed and refused to have any dialogue with Plaintiff whatsoever, on any of these
         3    occasions, and Defendant violated, ~d continued to violate this obligation up to anc~ including tie

         4    date of Plaintiff's termination or, if Defendant contends Plaintiff was never terminated, thro~~gh the

         5    present and ongoing.

        6        74. The above said acts of Defendant constitute violations of the FEHA, and were a proximate

         7    cause in Plaintiffs damage as stated below.

        8        75. The damage allegations, as set forth above inclusive, are herein incorporated by reference.

         9       76_ The foregoing conduct of Defendant individually, and/or by and through its officers, directors,

       10     and/or managing agents, was intended by Defendant to cause injury to Plaintiff or was despicable

       11     conduct carried on by Defendant with a willful anc! conscious disregard of the rights of Plaintiff or

~        12   subjected Plaintiff to cruel and unjust hardship in conscious disregard of Plainti#~"s rights such as t~
a
m
°~~-     I3   constitute matice, oppression, yr fraud under Civil Code §3244, thereby entitling Plaintiff to punitive
a~,
.a ::~ ~
y y r 14
~-~^~         damages in an amount appropriate to punish or make an example of Defendant.
a>
"'``..
w1       lS      77. Pursuant to Government Gode §Z2965(b), Plaintiff requests a reasonable award of attorneys'
C!1
  'i?

W'%~ IC)      fees and costs, including expert fees pursuant to the FEHA.
~~~.
                                            SIXTH CAUSE OF ACTION
a. ~' 17
a
                                         FOR WRONGFUL TERMINATION
       18                 IN VIOLATION TAE PUBLIC POLICI'OF Tf~C STATE OF ~AL~FQRNIA
                                              Against All Defendants
       19
                 7$. Plaintiff re-alleges the information set forth in the preceding paragraphs and incarpora#es it
       ~p
              into this cause of action as if it was fulty alleged herein.
       23
                 79. At all relevant times mentioned in this complaint, the FEHA was in full force and effect and
       22
              was binding on Defendant,                 This law ret~uires Defendant to refrain froth, among other things,
       23
              discriminating against any employee on the basis of disability, medical condition, real or perceived,
       24
              and use of medical Ieave, and from retaliating against any employee who engages in protected
       25
              activity.
       26

       27

       2&


                                                                                   -14-
                          COA~iPLaINT FUR CO~I('1:ASA'PUIZY. l'l,~AilTi~L.,:~.till LIQUIU_1T'fiA D.~+a~'La('>F:S, A?1I) I1ti.1!'I~CI~I~T? RFiLf1:H'
                                                JOHNSON V. S4~'TPT'fRANSPORTATION,INC,~T AL.
          Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 31 of 53 Page ID #:31




                  S0. At all times mentioned in this complaint, it was a fundamental policy ofthe State of California
           2   that Defendant cannot discriminate and/or retaliate against any employee an the basis of disability,
           3   medical condition, real or perceived, use of medical leave andlar engagement in protected.activity.
           4      81. Plaintiff believes and thereon alleges that 1'laintiff''s disability ar~dJor medical condition, real or

           S   perceived, use of medical leave, engagement in protected activity with respect to these protected
           6   classes, ancflar some combination thereof, were factors in Defendant's conduct as alleged
           7 ~ hereinabove.

           S      82. Such discrimination, resulting in the wrongful #ermina#ion of Plaintiff's employment an the

           9   basis of disability, medical condition, real or perceived, or use of medical leave, Plaintiffs

          10   complaining of discrimination c[ue to these .protected classes, Plaintiff's engagement in protected

~         11   activity, and/or some combination of these factors, were a proximate cause in Plaintiffs damages as

~         12   stated below.
a
npQc. 13          83. The above said acts of Defendant constitute violations of the Government Code and the pablic
   G .~
~~^"      14   policy of the State of California embodied therein as set faith above. Defendant violated these laws
~w
~~
a .~~~`   15   by discriminating and retaliating against Plaintiff and terminating Plaintiff s employment in retaliation
v~ ~
w -~ :=
w~~       16   for exercise of protected rights.
~.
O"_
~ ~       17      84. At all times mentioned in this complaint, it was a fundamental policy of the State of California

w         18   that Defendant cannot discriminate and/or retaliate against any employee on the basis of use of CFRA

          l9 ~ leave or in violation of FEH~1.

          24      85. Plaintiff is informed and believes, and based thereupon alleges, that Alaintiff's status as a

          21   protected member of the class under FEHA was a proximate cause in Plaintif'f's damages as stated

          22 ~ below.
          23      86, The damage allegations, as set forth above inclusive, are herein incorporated by reference.

          24      87. The foregoing conduct of Defendant individually, or by and through its officers, directors

          25   and/or managing agents, was intended by Defendant to cause injury to Plaintiff or was despicable

          2C   conduct carried an by Defendant with a willful and conscious disregard of the rights of Plaintiff or

          27   subjected Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff's rights suc}~ as to

          28


                                                                            -15-
                          COMPL:11tVT FAR C01iPEVSa 1`ORl~,I'L1;~3ITI~I:, A\D LIQi`Ii~:1TED Dr1'4L~G~.S. ANll I':VJI'NC'TIb'E RELIEF
                                             JOHNSON V.SWIFT TRAtVSPORTATIQN,WC. ET Ai,.
        Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 32 of 53 Page ID #:32




        1        constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive
        2        damages in an amount appropriate to punish or make an example of Defendant.
        3           88. Pursuant to Government Cade §12965(b), Plaintiff r~q~ests a reasonable award of attorneys'
        4        fees and casts, including expert fees pursuant to the FEHA.
        S
        6
        7


        9

       10

~      11
       12 i
a
0'S~c, 13

.a
~.=    14
mow`' 1S
~~'
~y~ 16
7"~;`~       I
O      l,~
a
~      18
       19
      20
       21

       22
       23
       24
       25
       26
       27
       2$


                                                                               -16-
                           {;OA3PL.4Ih~ FClR C'O~IYEVSA'tOTt]~, YU\ITI~'L,_1NA i,1QI11DATED UaA4.At=l:S,:iND IhJl;''~("1'I~'I Fi1sI.I1;I~'
                                               JONNS~N V. SWIFT TRANSPORTATION,INC. ET AL.
           Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 33 of 53 Page ID #:33




            1                                                      P]12A,5'~R FOR RELIrF
            2    Vb'HEREFORE, Flaintiff seeks judgment against Defendants and each of them, in an amount according
            3   to proof but estimated to be no less than $500,400 as follows:
                11.      For a money judgrrient representing compensatory damages including lost wages, earnings,
            5   commissions, retirement benefts, and other employee benefits, and a1i o#der Burns of money,together
            b   with interest on these amounts, £or other special damages; and far general damages for mental pain and
           7    anguish and emotional dis#Tess, physical injury related to emotional distress, and loss oFearning
           8    capa~iry;
           9    2.       For prejudgment interest on each of the foregoing at the legal -rate from the date the obligation
           10   became due throu~i the date ofjudgment in this matter,
                3.       For a declaratory judgment reaffirming Plaintiff's equal standing under the law and candemnin~
~          12   Defendants' discriminatory practices;
~~~.
~~~             4.       For injunctive relief barring Defendants' discriminatory employment policies and practices in the
  ~'` Z3
F~~~ 14         future, and restoring Plaintiff to Plaintiff's Fortner position with Defendants;
~~
as J
~~~ l5          5.       Far punitive damages, pursuant tv Civil Code §§3294 in amours#s sufficient to punish Defend~nts~
  ~n
c~~~ 16         for the wron~;~u1 conduct alleged herein and to deter such conduct in the future;
 ',
O ~' c':
~          17   5.       For costs of suit; attorneys' fees, and expert witness fees pursuant to the FEHA and/or any other

           18   basis;

           19   7.       For postjudgment interest; and

           20   $.       For any other relief that is just and proper.

           2l
                DATED: April 2~, 2019                                             EMPLOYEES FIRST LABOR ~.AW
           22
           23
                                                                                  By:              .- ,, .
           24                                                                             Jonathan F. LaCour, Esq.
           25                                                                             Attorneys for Plaintiff
                                                                                          JAMES JOI~NSON
           2b
           27
           2$


                                                                                  -17-
                            COD4PI..aIN1' FOR CO~iYF,~S:~'fORY, Pt-vI1'iVE, Atill LI(1CIT?,~TED lleltii•1C;F.S, ~1N1) I'c~.li'VC1~1~7? RtiLILF
                                                 JOHNSON V.SWIFT TRANSPORTATION,INC.ET AL.
         Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 34 of 53 Page ID #:34




          1
                                                        DE]VIAND FUR JURY TRIAL
          2
                   Plaintiff demands trial of all issues by jury,
          3
          4 ~ DATED: April ~3,?019
                                                                            EMPLOYEES FIRST LABOR LAW


                                                                            By:
          7                                                                         Jonathan P. LaCour, Esq.
                                                                                    Attorneys for Plain#iff
          8                                                                         JAMS JOHNSON
          9~
         ~o
~        ~i
         12
a
m~~      13
~`
~~       14
~~
a
~~~      15
  .~
c~~~     I6
~t,~v.
o ~'
a,       17
         1$

         19
         20
         21

         22
         23
         24
         25
         26
         27
         ?s

                                                                            -i~-
                     C(1MPl..4IIV'1` FOIi C:U~~IPE\S?1TORlr', PUSi7'f~E,~.'~ll I.IQC'ID.iTI?D D~3L~iE,IzS, ANU IY.II?N("PI~'I, Rl:l,l!{I~
                                          JOHNSON V. SWiF'T TRANSPORTATION,INC. ET AL.
       Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 35 of 53 Page ID #:35




        1
        7

        3

        4

        5

       6

        7



       9

       i0

~      11

~      12


mG     13

~u~ 14 ~
Vic; 15 I
~,1
  ~;; r
~';!

war 16
~~~
o   17
c~.
y
ra     ~$

       14

       7Q

       2I

       22

       23
                                                               EXHIBIT 1
       24

       25

       2G

       27
       ~$



                  C,Y.?A4YLAIh1' N'UIt CUjIPF.YS;iTOlZY, YiINITIt'r„ A ti D I.IQi"I13;\TEll D~~hL~i.N:ti,:~ V TD INJ I'P`C'I'I V T Risl,ll?4'
                                         JOHNSON V. S~ti1F7' TRA.N5PORTATION,INC. ET AL.
       Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 36 of 53 Page ID #:36

      .,-•, --         STATE of CAL~FORNfA I..&~ss{~13Ss t'
                                                          inrLs~rner Servr~,r_s and Houst~ 2,~&Y...     _r..~..   I.t1.~Y~S~l~J..GG,Yk$C{Qfi

                 ~~,   DEPARTMENT OF FAIR EMPLOYMENT ~c HUU$ING                                                   KEv~tiKtSH,oiaEc~oR
y '~~ ~,
           '~- ~;> i   221$ Kausen Drive. Sui[e 100 I Elk Grove I CA 195758
                       (800)884-1684 (Voice) I (800)700-2320 (7TYJ I C~~fornia's Relay Sershce at 711
                       Mtp:/hvww.dteh.ca.gov i Email: conlactoenter@dfeh.cagov


           April 22, 2019

           RE:         Notice of Filing of Discrimination Complaint
                       DFEH Matter Nurrtber: 2Q1~4-Q5882622
                       Right to Sue: Johnson / SWfFT TRANSPORTATION, INC

           Td All Respancient(s):

           Enclosed is a copy of a complaint of discrimination that has been filed with the
           Departr~nent of Fair Employment and Hr~using (DEER)in accordance with Government
           Code section 12960.. This constitutes service of the complaint pursuan# to Government
           Code section 12962. The complainant has requested an auti~orization to fife a fawsuit.
           This case is not being investigated by DFEH aid is being closed immediately. A copy of
           the Notice of Case Closure and Right to Sue is enclosed for your records..

           Please refer to the attached complaint for a list of all respondents) and their contact
           information.

           No response to DFEH is requested or required.

           Sincerely,


           Department of Fair Emplayment and Housing
   Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 37 of 53 Page ID #:37

  ~"' ~ - "~•.   _ATE flf CALIF~RNIR I BuSiRess         Sa     and hlq~ga Aoencv                .~,_.,.a.,~,...... _,C7~Y.1L{[~y,/r~~t , GOVE~iN6Fi

'
;~~,: ~,         DEPARTMENT OF FAfR EMPL.~YMENT Sc HOUSING                                                          "~`~""'~",°'~~~TO~
                 2218 K9usen Drive. SUHe 1Q0 1 Efk Grove I CA 195758
                 (8W)884-1684(Voice) I (800)700-2320(7TYy I Callfornia'S Relay Service ai 711
    . ,.. ~`     hitp://mv~v,dteh.ga.gov I Email: contact.centerQdfeh.ca.gov


        April 22, 2019

       James Johnson
       225 S. Lake Ave., Suite 300
       Pasadena, California 57101

        RE:      Notice of Case Closure and Right to Sue
                 DFEH Matter Number: 201904-D5882622
                 Right to Sue: Johnson /SWIFT TRANSPC7RTATION, INC

       Dear James Johnson,

      This letter informs you that the above-referenced complaint was filed with the
      Department of Fair Employment and Housing tDFEH) has been closed effective April
      22, 2019 because an immediate Right to Sue notice was requested. DFEH will take no
      further action on the complaint.

      This letter is also your Right to Sue notice. According #o Government Code section
      12965, subdivision (b), a civil action may be brought under the provisFans of the Fair
      Employment and Mousing Act against the person, employer, labor organization or
      employment agency named in the above-referenced complaint. The civil action must be
      filets within one year from the date of this letter.

      To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
      Opportunity Commission (EEOC)to fife a complaint within 3Q days of receipt of this
      DFEH Notice of Case Closure or within 300 days of the allaged discriminatory act,
      whichever is earlier.

       Sincerely,


       Department of Fair Employment and Housing
     Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 38 of 53 Page ID #:38




 1                      COMPLAINT OF EMPLOYMEfVT DfSCRIMtN~►TI~N
                              BEFORE THE STATE QF CALIFORNIA
 2                    DEPARTMENT OF FAIR EMPLQYMENT AND Ht)USING
 3                    Under tt~e California Fair Employment and Housing Act
                                    (Gov. Code,§ ~ 290(1 et seq,)

      In the Matter of the Compfairyt of
 5     James Johnson                                          DFEH No. 2~19U4-05882622
 6
                                  ~amplainant,
 7 vs.

 8    SWIFT TRANSPORTATIQN, INC
      165 Chapin Rd.,
 9    Montebefly, Cafifiornia-90640
10
                            Respondents
11
12 1. Respondent SWIFT TRANSPORTATfON,1NC is an employer subject to suit
   under the California Fair Employment and Housing Act(FEHA)(Gov. Code,§ 12900
13 et seq..
14
   2. Complainant James Johnson:, resides in the City of Pasadena State of
15 California.
16 3. Complainant alleges that on or about November 16, 2018, respondent took the
   following ~dv~r~e actions:
i7
                                             campiainant's disability (physical or
18 Complainant was harassed because of
   mental, medical condition (cancer or genetic characteristic).
19
   Complainant was discriminated against because of compfainant's disability
20 {physical or mental), medical condition (cancer or genetic characteristic) and as a
   result ~f the discrimination was terminated, denied reasonable accommodation far a
21 disability.
22
   Complainant experienced re#aliatiQn because complainant requested yr used a
23 disability-related accommodation and as a result was terminated, denied reasonable
   accommodation #or a disability.
24
25
26
27                                                 -~-
                                  Gt~mpl~inf — DFEH No. 20f

2g I Date Filed: April 22, 2019
    Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 39 of 53 Page ID #:39




    Additional Complaint Detail: Defendant hired Plaintiff as a truck driver an ar
    about July 7, 2017 at a rate of pay of $1x.75 per hour. Plaintiff's duties included
 2 'traveling to train yards to pick up shipping containers
                                                                and then taking those
 3  containers   to various distribution centers. Pfairttiff generally worked ~2 hour shifts
    for five to six days per week throughout his employment.
 4
    Throughout the entirety of his employment, Plaintiff performed .all of his job duties
 5 satisfactorily and Heuer received any complaints.
 fi' On or about November 13, 2018, Plaintiff became
                                                           disabled when he injured his back
 7'  by slipping on fuel at a gas station and failing an the ground.

 8 When Plaintiff got back info his truck to start driving again, he began hurting, and sv
     he called his acting supervisor, Angel (last name unkrtawn) to in#arm him of the
 9 injury. Angel also told Plaintiff to ice his injury and #hat if Plaintiff still did not feel well
     after that, to make a doctor's appointment.
1 t3
11 Plaintiff promptly went tome and attempted to treat his injury by icing it, but the next
   morning he was still in pain. Plaintiff therefore made a doctor"s appointment for that
12 same day, November 14, 2p18.
13 At tha# appoin#ment, Plaintiff's doctor confirmed that Plaintiff suffered a back injury in
                  lumbar strain, prescribed chiropractic therapy and pain medication, aid
14 the farm of a
   gave Plaintiff a ~etum to work notice as of November 14, 2018 with restrictions that
15 Plaintiff should limit his stooping, binding, !i#ting, pulling, and pushing. Plaintiff's
   restrictions also included that he not drive the company truck far Defendant. At that
16 time, Plaint ff'sdoctor expected Plaintiff to recover and no longer need restrictions by
   December 31, 2018. Plaintiff sent Defendant this doctor's Hate an yr about the same
17 day of his. appointment. Plaintiff's st~p~rvisor indicated he could not return to work
18 with restrictions.
19 Plaintiff, however, was eager to continue working his normal job duties for
   Defendant, and believed #hat he could resume working his i2 hour shifts for
2Q Defendant shortEy after his injury, with or without accommodations. Ta comply with
   his supervisor's request, Plain#iff returned to his doctor an or about November 16,
21 2018, who at that time issued Plaintiff a return to work notice without restrictions.
22
   Plaintiff provided Defendant wi#h his return to work noticE without restrictions and
23 called his supervisor Johnny Larue ("Mr. Larue"'), indicating that he was ready to
   return to work.
24
   Nevertheless, Mr. Larue then told Plaintiff that Defendan# was terminating Plaintiff
~5
   from employment despite Plaintiff's satisfactory performance. Although Plaintiff
26
27                                               -~-
                                                           7304-058$2622

~$ ~~ Date Filed; April 22, 2019
     Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 40 of 53 Page ID #:40




 1 ~ attempted t~ challenge his termination with Defendant, Plaintiff never received any
     response from Defendant as to his challenge.
 2
 3 Defendant issued Plaintiff a separation of employment rya#ice, listing discharge as
     the mason far separation, and dating the date ofi discharge as November 16, 2018.
 4
     At all relevant times, Defendant failed to properly engage in a good faith interactive
 5 process in an effort to properly accommodate Plaintifi#'s disability and/or medical
     condition such that Plaintiff could continue working fior Defendant.
 B '
 7 At all relevant times, Defendant failed to reasonably accommodate Plaintiff even
     though Plaintiff was able to perform Plaintiff's essential job du#ies with ~r without
 8 accommodations.
     Plaintiff's termination was substantially motivated by Plaintiff's disability yr perceived
 9 disability., medical condition or perceived medical condition, request for
     accommodation, and/pr engagement in protected activities, without any discussion
10 of disability accommodations ar any
                                            good faith attempt to engage in the interactive
11 process with Plaintiff.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   Complaint — OF'EH Na. 201904-!75882622

28 ~I Date Filed: April 22, 2019
     Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 41 of 53 Page ID #:41




 1 Il VERIFICATION

2 I, Jonathan Pierre LaCaur, am the Attorney in the above-entitled complaint. I have
3 read the forsgc~ing complaint and know the contents thereof. The matters alfege~i are
  based on information and belief, which I believe to be true.
4
  On April 22, 2019, t declare under penalty of perjury under the laws of the State of
5 California that the foregoing is true and correct.

~                                                                               Pasadena, California
7


9
1Q
11

12

13
14
15
y6
17
18
19
~a
21
22
23
24
25
26
27                                                    -4-
                                   C~mptain t --~- DFEH No. 2t3 ~~04-05882622

2~    date Filed: April 22, 2019
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 42 of 53 Page ID #:42




                                        9/t~~.i3'~F~Y ~Ffii~lE'~ ~.1CT~CAT~                                     TB      ~'~~►
                                                                                          _.

          .\~P~'A""mot.
          W



      ~~'
      ~;                  ~~               Ths Early C1r artiz~tlona! to Ling ~~i~cri~ti~~, Discc~v~
                     .s~~''             F~~SOIil~t4fi     ~l~1U~~~10~i, e'3flL~ IU~Q~101"65 !i'] L.~~'1'1~E`t   S~~IU~~~6t13t ~i'~
  s~             ce~rca~                v~~~~tary s~Ip~ttativn~ entered ints~ by the p~rt~es< ~`e parties
  Geu~}r of Las An~elas
                                        r~t~y eater into ru~~t tvuo, or III thr ~f t3~e st~~€~i~~fi~~s;
             ~                          ha~ever, they may rtat ~i~er the s#iputatiQns a~ ~vritt n,
                                        because ~ C4~ri waits t~ ensure uniform€ty of ap~tic~~t~n.
     nnQz~~ c~
  ~~~_~~~~~o~                           These S~~►~latic~ns are meant to enCouC~ge              rs~er~ c~
  ~~     ~4~
     ~~,,~g c~~,~,y                     h~t~ve~ro the p~r#i+~ and t+~ assist in r~sot~ing issuee ~r~ a
  ~~f ~'Si-.pG~ffiS~PFT~ ~d:Hif R19i~

                     ~s e,. s.a~        rn~nn~r that pro~~rtates economic c.~s~ r~es~aiutit~n ar~d ~t~~ ~a!
                                        e'iciera~~.

        I~
  con=ut~e~ ~ueorc~ys
                                           The toltat~rag argani~at ons ~nd~se tie goal p#'
  ~Gr.~~a c.~                      .. prarnoting efficiency in liti~n artd ask th~~ ~c~+~n~~l
                                      cattsider using These srr'pulafi~rns as a va~u try v~ay to
                                        prt~mof~ ctammu~i~afior~s and pr~~~~lures ar~on~ ct~cans~t
   : .~~.~.                             ~rtt~ wi#h the cr~urt tv falr~y resolve issues irr their ~a~ s.
  ~'
  F •~.~_.
   ._ . '~'                             ♦i.os Angeles County Bar Association L3t~ga~an ~ectior~
  southern cam
  Q.i.~.coansol
                                                   ♦ Lc~s r~g~fes ~u#y Bar Ass~ct~f~vn
  fb~eY94~M.     -      isr.s
                                                      L~bc~r end Ern~~oyment Law Sect~o~
                 i~NMIf

  i~y~~y~~           ~-1 e ~.~                /~                                                  }

 L1AF~f~~~a ifM w~n~3s~
                                              YV[~~~IIi~~~~LV7il~~W               i'"'l~~~L~~$~li~~ R7i ~~i7 ~t~~~~G7




      a....-~~r!~ `+`                                   ti7VUL1l~rf 7i ~ii~/~ME l l~~ ~f6~L~~~F7 ~VLif sc~




            "{                                        A~sc~~tat~ott of l~u~in~ss Tr~~i ~.~wsr
        caw
     »~~~.
 c~ns~n,~a ~m,~~
 ZawYers RnancEstlan
                                             ~('i8~~~0~"il8 E!1'tj3~C3]/~'fl$Ci~ ~,.BWjI~T.5 t~S~~Gi~l0~1



     LACN 230(N£YV}
     IJ~SC Ap~pvad M11
     for G~pGonat Use
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 43 of 53 Page ID #:43




                                                                                                                                   ~«. _,~...~t
HR~aC,A1A
       A       1Of ATS~tL44RP4fi`.•..SFY'~.!T
                                     FY       ...     ._                $tACff Sh3f lQP$F€T{

                                                                                                                                             ~¢
                                                                                                                                             i




                                                                                                                                             g

   t.lf-'_~3~i°~F? ~CJi.~i, ~ U~ ,~ d (F- ,~~ .~ ~, i.,i3°~~ s                 .~~= ~_C.I..! f~.~;~.~'"z.~




                                        #            i         "          f            #'


      Thy stt uf~t~r~~ is €ntsr:~!~+~ *~ ,::+pride a fait and i~fz~r ~~ r~~~3er~3r~~ ~s t~~~c*~~•^~-.'_...,. .
      ~hr+~ugh if 1~~J ~a a~~~~-,-F• aid any ~ €~rtaa~~ cc~rtf r~~€ce ~x`r~~ ~~~ ~t~~ar# e~ -,: ~' ~ ,;.




            ~~ ~r tc~     discovery cut-off in this action. r~~ discovery rrtnt~~r€ shah ~~ fifec~ c~~ ~¢-~,' u.,>
            the ~c~v~rst~ pasty first rnaftes a written request for are informal L~isc~v~ry Cv€~` .-.,-..e p1 ,- ~4
            to the terms of this stipulation.

     2. At lh~ Enfc~rmal Uisct~very C~~f~rsnGe the ~~~rt v~ill c r~~itier the -"_~~;,,_ ~.~~..,-.-~_Yd ~~ ~_,~,a
        and determirt~ wh~~er it gar b~ rest~~ved inf~srnally. hat lt~~ ~=:: ~~,-- ~~=~~i~ ~:~i17 ^.~r1z~;-~~ ~
        par#y from making a r~ rd at ih~ ~n~luslc~n 4f ~r~ ir~f€~~~-.;~; ~i .~ -,; Gc~~ie ~~~ ~:",~~'
        crafty ~r in ~srrit~ng.

     3. Fol3awfng a reasan~t~~e and goad f~lt~ a~#~m~t at ~r~ inform~4 resc~#titian of eac'~~ ~-~~,e ~Q
        pre~e~f~cl, a party may req~e~t are ln€a~rt'3a) Ctiscc~very C~r~fer ~e pursuant f~► ~h~ fci11€~~ri€~g
         rc~c~~f~r~~s;

                a. ~{~ar~ r~                        s#gin the inf~rmat Di~c~s~ery Gcanfere ce will:

                    i,      Fi~~ a R~qu~st i~r ~r~f~r€r~ai ~isc~very Ca~f~r nrA with t~~ ~~~~ 's Q c ors tf~~
                            approved ft~rm {copy ~,tt ~t~~d} ~r~ci de4€4°~r ~ c^~ r'- -~f, can r e cr~~ay €~ [tt
                            ass>€~~s d ~epar`trrt~nf

                    ai.     In~lud~ a ~€~cf sum tr~a~ o~ the r~~~ ut~ ~n ~p cify tie ra~~~f r~ ~ ate ,~~

                   aii.     Serve t~~ ~p psfs~ ~~y pursuant to gray autS~~~i~ d or a~r~ ~ ~ ~d of: - ~ic8
                            th~~ ~nst~r~s ~~a~ t ~ ~~ os€n ~~rty re i~~~ the Re ~~~st fir [nfc~~~1 ~a~-~very
                            Go~af~r~ ~:~ ~*~ I i r than tie next cvuct day f~'! ~=~4ir~~ 4~~: ~iin~.

                b. Any }~swrer to a Request ~'~r tn~~rai ~isav~~ G~nfer~n~:~j r~~~st:

                     i.     Also be Filed oro the a~~r€~~r~ €arm(spy ~#~~c#a~d};

                    ii.     i~cl d~ a brief svm ~~r ~ t~~ty tt~e €~t~u~st~d r~ir~:~ should be ~~~~~'^~;
                                                                                               __            _   __._ ~   __
     ;~~_ ..~_~;c
     ~.ASc A~~~-•:M+ 03~ ~                    s"i~.l~'~1~ — C1~SC~~BRY R~~`~.~7~'I~iJ
     sor C~,,h.'.;~~! Usa                                                                                                 fl,   3 of 3
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 44 of 53 Page ID #:44



      ~~~ ,~~~
  ~                                                                                             1_


                   i's~.     Be ~t~d     ~Yt(r~ ~wf~ {2~ ca~ari days crf rer^i~t ~;~ `~,~ R~q        t; arm
                   ~1f.      ~$ S$IVBf~ C)bS ~'!~ C3E?~7C3Sf~'i~   ~l~4~ ~tlT~sG~!'i iCY ':~~td <~Tfff1Q1~••~-s •••. ~r[Prir~ f:`TZ
                             m t Dui ca[ ~~rvic~ rF.,a ~f:ss~.~ <~ tha# t~~ vpn~s€ng -~^qty ~~„~{~,c~ t~~ ~,.,- ~,,,,_ n~


           c. Ata other ~t~adis, il~r~n;~ buf nat limitetf tt~ e~fi~ibi~~~ d~~0~rc~ns~ r~r ~t~~c3~ent, `,uil€
                   G 4'~r
                        i? l: LG~.




           d. i~ the ~c~:s-~ i~as ns~t r~~r#~d or d~ ~et~ t ~ i~eq+~~st ~~ar 4~?Bcrrr+.~! ~ c~,,~ry C~~-6 -~rs--,
              c~itF~i~ tin ('1D) days fa[la~i~r*~ #fie fi~ir~~ sad the Request, thin it shat;'~- ~:e^t;-~~r~ to hive
                ~~rt den~e~. if !fie Gc~urt acfs can tf~ Re~tse5t, fh~ pa~d~s will h~ ~ ~! r=ed whe4`~r tip
              Re:  {uest far 1n€ormal F3iscr~t~~ery Cap€~r~nc~ bias be~r~ granted c~~ de*~a~~ ~n~, 6~ gr~€rEt ,
              the date atd time ~f ltta ttlf rm~t Ois~v~ery Cvnt'er~nc~, which t~sf               €tt~ra l ~~t {2 }
              ~i~ys rrt ih~ ~iir~g ~f #lie R~c~ Est fur !n(o~at his very Gartier~:~ce.

           ~. li t~~ c~~fer~rtc~ i~ a€at hefd ~it~t n tsnrenty ~20~ days of fF~~ fi~ir~ of the Regcse ~ fvr
              In~~r~a! Ibis very C feren~e, ass ~xtend~d by agreer~ nt ~r~ f#~~ ~ ~ ~r~~i #lie
              C~rurt, then the Regca~st for the tnforma! Qiscvv~~ Gg~i~ren           Ott use       to h~~~
              bi t ~en~~d at that time.

      ~. if(~~ t,~e Court has rf$nied s ct+r~ferar~ce ar(b)one of ttte ~rre d~ac~tin~~~ ~`-~~rp h~ exp'-,~-?
         wit#taut the Gc►urt having acted nr jc)~e ~fcumal l~is~s~~~ry Confe~er~ce~ f~ ~~c~~chx# d wifhr~t€t
         resolving the dispute. then a party may f~4~ a di~cr~v r,~ ern>f,~n fo sd `r~ ~ ~a~ ~^~~#~,~~d Is e _

      5. The pa~#i~s hsc~by furih~r Syr that the lime fior ~~ an ~ r~rtotio~ tea ~4;mcQi rr c~ d~~r
         d1ScoVety fio#i0r~ ks t~i'~~' f c~ tote date of f~i€tg of ttt~ l~ ue~i foa' fi~^`~;~<, ~ E7€ ct~v~ry
         Ct~r~fer~n~a ~c►~~t ~a) the ~ea1~J~st is decried ar deemed d~ni~c~ ~r fib} r my ~2~~ ~~;~~ after the
         fitincr~ t~f tea Retest ivy Er,ficrmal C7iscovery ~nf~r~nce, whi~3~~ver is earla~r, ~;~f ~r c~tnnc'~ ~'
         by ~s ~r of tt~~ C oust.

           #i is tt~e understandlr~g ar~d fr~~ertt of the p~rEie~ kh~t fhls ~tpulat~~ si~i~, tt~r e~~ ~iscc~vry
           dispute to whici~ ~t applies, canst€Cute a writing memor~iiz~ ~ "°~~z~~ifi~ lafer d t~ t~ whiffs
           tie prc~p~unding [or demand€ng or reques#ingl party anti tie r~~p~ncii~ ~~rty h~~~ agreed ~n
           writing,” within the m~an~n~ rah Gee Civil RrQcetlure sectictr~s t33Q.3(lt~e), t~ '~.320~c), ae~c
           2033.2~0(c).

      6. {Vathir~ herein will pr~cl~d~ any party f~t~        p~zlying ex p~~f~ for    ro~~ia~ t'elisf~ ~nclt.ading
          ~ order stiaet~ning  time for a rr~otion tc~ tai ~  rci ~a~cer~~ng di~~r~very.

      7, Any party tray te! mate this stipulation by i~~ir~ ~~~~y.,one f21) cf~ys nc~tic t~~ ia~~~ ~ ~t~
         terrr~inat~ the stir~u4atian.

      8. R~fere~rccs la "days" m gr ~adendar days, un4e~~ the s~ rust ~. tf the d~~s ~c~r p~~#~rrr~ing
         any act pursuant to this stipuiatinn falls on a Sa~urciay, ~~r~a}r ~r Cc~~.a~# hol9€iay, ~~ n the time
         fir pe~ft~rtnir~g tf~~# act sta~fl b~ extended to t~t~ next Co~~ day.



      t~.~.~3V C3~ ~rsn^n}
      ~.E,sc ~~,-p~ oara ~                 ~'~F~~Bi..~~"E~ -- ~31~~C~t~~             ~~L`~~
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 45 of 53 Page ID #:45




         ;aty




   t73t~:
                            —                       ~.~~~,.
                        ~<~i                                                               -~~s
   ~1~'
                                                              p-
  --°                   ;K.~ -       _--.,   .. ,     __
        `_.

              __—. _                                                                    =; :'
   C,~,r_.
                                                              ~-
                        ;r~~~~ :.    ...- . -
     ~t:

   ~a~~:
                                                              i
                                _,
   ~~~8.

                                                                    — --
                                                                   s,,.. ~ ~ , : ~.~a




   Far C?~!:~^~# ;;,8                                                                             ~~_^~ ~s eI a
    Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 46 of 53 Page ID #:46




    t4e5~        '_'.~"~
                           ~F*?EY ~'§pSR.; .;s:;.   __.: -...
                                                                       LfaFE =-'?, -.-                                         a          Prxm,>E vmf2r6'~_~


                                                                                                                               3
                                                                                     w...:..,~-..e.~-,~.-.,~.... _.. _.. _..                                         #

                                                                                                                                                                     1




i
    ---,     _    __                  ~.,n...'                  _...
     r                                                                                             __..                  ~_



                                                                                                                                     _
                 ~~'I~'UL.ATlQM ^ ~~kF~Y ~~ao~~lsTl~1~~tl,tdiEE~`[i+~

            Th#s sfii~~~~mt€ran ds ir~ter~ci~z# t~ en~t~ur~~e ct~p~ra~tltrn ~rur€~ the p~ s~ ~t a                                            a~:~ ~ta~~ `r
            ttt~ 6itira~t,~[~ ~n~f Ya s~1Ut 4~~ P~t'~3 ~ ate ~€`~~lettt ct~~~ terv~et~i~r1.

            'f#~s ~~~;I;~s arr~ that:

            1. 'ff~e ~~~t~~s ccsmrr~! tt~ c~nd~# a~ lrsit~al c~nfer~nce {ire-R~rson or vta t~1~~anfe r~~e ^. „:-~
               ~ideo~nferer~c~~ t~vtth#n 15 days from t~r+.a ~at~ this stip~ta~~n is sigma , P~ s~a~ss ar~~'c, ~;'
                whitherfhere can 1~a a ernent vn fhe fc~fl~twirrg:
                 a. Are molit~ns t+a ch~leru,~~ tf~ p~ead~n       neCe~~ r3~? if l~-~ ;°-; ~ ue c       b~ r salved by
                    amendment as of right, ac if i C.~at~rt w~t~id ~I~rfvu gave #o arr!ar~d, crs td are ~Tc~ae~'
                    compta~i rs~f~e mist €~r ai! of the issues a d~~tc~rr~r m~ht at ~r:~se r:~€~~? f~ s~E t~Ze ~~ti=:s
                    agree to wa€!c t~r~u f~ p~e~d~.~tg Issues that a tie u~~r ne~sd anly ~    af -^_-'S5U~5 fh~~ CP~t~#
                    r~sQtv~, Is the Issue that the defendant ~eetcs !n r~lse arisen    tv      c~t~tiorr ors demu~r~r, +or
                    w~suld sarn~ o#}aer type caf ~s~t#on be preferable? Could ~ v~lt~r~f y tar~etect ~xehanc~~ ~€
                    docurr~nts nr Inf~rrna~nn by any party curQ an unt~rtair~ky ~► the pleadings?

                 b. (n~'al mutual ~xci~►a~ges of dm~~s at tt~e 'ct>re" rtf tt~ tit~aiit~~t. {~~ar ~~ra#, f~
                    err~~l~y~n~n~ case, tha ernptayment recc~r`ds, p~rsonne~ {i3t~ ar3ci' d~~c~rt~ts r~latl 4c~ ':',~
                    conduct in gt~~stscrt~ cc~utd k~e cAnsEd~r~d "~cr~." In a g~csonal Injury case, ~n ir~~i~9er~# c~rr
                    p~lic~ repot, medic! records, ~r~d r~~ir ar main#~nance roc r~s ~c~uid b~               ~~t~~~~~
                    "cQre."~;
                 c. i~han~ cif r~rnes artd car~iact (n#orrnatiQn of witnesses;
                 c3, Ar~y Ir~urance ~~r~e~ent that rr y ba available to s~t#sfy }~~rt ar ~~! c~ a jud€ sr~t€t, car its
                     tr~dern€~ify ar relrtttz~arse fc~r payments rn~da to satlsFy a j~dr~rnent;

                 e. Exchanc~ of any ether infar at ~n that mk~~i~ be h~~pful to i~cilit~te ur:d~ t~r~~i--: !-~~-"'~n
                    ar re$ofufacx~ of the case M a rr~ n r that preserves o~jec~ians r~r ~~vile es by ~~~,rr~~.~ri;
                 f. Con~rol9#ng Essues cif Eaw [hat, ~f resolved e~r1y, wilt prar~te efficie~r;yy and ~ n~eny in ether
                    phases o~ the case, l~9st~. when end h aw such (ss€1es cars be prese~ated to the Court;
                 g. Wh~th~r or w~ten tt~~ cs~R s?~vuld be sched€~~d v~rlth a seltie~►~~t Qf~~e~, v=fi~t ciisct~vsr~ ar
                     cau~t ruling nn le~a9 iss~.~es is ~asonabfy r€~q~lrec! tQ make ttleme*~t dl~~u~s3t~ns rne~rri~ dui,
                     and whett~,er the pa~iss ~~~~~h t~ t~se a s ttir~g }ud~e or a ~riv~te rr~~t~lor o~ ~'~er o~t~~rs as
                   ,..~_             _ ,.                      ~ .~_.~.w.~.                    ~__ t_        ._--~_ _ __.
                  ~~25 {Rev G?.~`tS;
        lASGA~~Smv~184111                  .~iTI~~~~~~}~ ~— EAR~.~ Q~~apl~{                    ~~~~~                               T~~~
        FarCnil~r.~' Use                                                                                                                                PAN+ 7 ~t?
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 47 of 53 Page ID #:47



   ..         _~~ > >.~..~                            ._,,..,.._._ ___.. _~.._ ~,~
              -~€~                                                   ~
                                                                                        —     --                ~v.._ _sJ .: ....:.~ -_ _~ ..ra u.. ~ .,~._,,e .._ . {

    ___.,~ _                                    ~.....,,..~v                                   ~__._,.~a.                    nY._a,.~....._H~ ~w..:~~ __._.._.__

                     ~~~'.~~:r    to EFte "Alterr~ats've Qisp:~te Re~a[tstf~ (S~ }~~ t~.. ;~,~:t€an P~~is :_ 3~ ~~ -,.~ ,. ~•~~ ,~-

           h. Compt~ta~6~ar~ of c~ama , inc(€~sl doc~ment~, a~ ~ri~rd"~ ~ ~9 .^~ pr~t~~t d tsa~rsr sit ~€rr                                                          r~
              vv~ict~ suet cc~s~p t~#far is base,
           I.        Wheihar tie         ~e i~ suitable fs~r i l e~it~d .fury Trio,!         cea,!-;~~ see ` °--~-~~                                                -~;-
                     w~~v.12~~u~           Under "CrvP ~ ~ then ~ncl~r "C~snD;ar'lr`~:-;~^eilart"}.                                                                 .
   2,            The frr.-e ft~r a fiend#'ng party to respond 3v a c~~r~+',~~~t +~r crow-c:~rrra~~~nt ~t~ be e
                 ~                               fcrr the r~~aint,a~                                        fsx tt~e c~~ ~
                 co       Ini, uvhfc~ is ~c~mpr~sed u~ 1€~e 3Lt days to r pnnd une4er Gov rz~~r~Y C ~ ~ 68fi16~~~,
                 ark ~s 30 days pemutt~d by C.~d~ Hof Gh~1 Pr tfure s bran 1~ t(aj, c~t~vd ~~u~~ t~ v~~
                 ~s~~n fcwnd by the Civi! Sup~rvis~ Ju€~ e due !~r the case m~nag~~ier~t bsr-~~~°s pcca~idec# by
                 this ~tip~tlaticrn. A copy c~F the ~~n~ral Qrd~r c..~n be found ~t w~~s        c~~.rirt.o-~ un ~~ "Cl~!!`,
                 c!ic~; at~'"General lrrf~rm~tf9n". them cilek on'Vr~lunt~ry off ~~tt Ltti~dtr,,n ,~f+,, ~ :~' P~--".
  ,~'.                   1? ~$~ ~ EN£3{]~E8 [~              ~ F~'~.7f1T~             S~ ~.   T{~~'~BtLi~s }~~j7~1i~ ~13~'.~`illil#'!~ P^~ Vii,°~i's3~ ~`"'rix ,-.. ,_
                 end E:~riy Car a~`►~at~~nal       eEing ~~ipa[i~fit~n, as~d i~ de~i~d', a gam~sed orc'~r st~--~rrt ~_'-~
                 results cif f4~air rns$~t ~nc~ confer ant# a~fvfsi~ the hurt r~~ any ray it may ~:s~:~s? the ~` ~s'
                 ef(ici~nt ~:udxiuct r r ser~€at nr~ ~sf fhe case.: 'i`he partt~~ shag ~tta~h the }a~r~: Stag ~e^~~ tt~
                 the          141t~r~agemen4 Cat~ferer~cs scat ~r~t, ar►cf ~i e the r3~cust~~nts ~,•,~er~ t€~ ~~C
                 statement is due.
  4.             Ret~r~nces io "days" m~a~ caier~dar days, unless c~th~rwis~ ra te. ff t d~6~ `or ~~rfc~~it~€~
                 any apt pursuant fo this stiputattcxr~ fa1~ on a ~attrrti~y, Ss~srf~;~f ar C~~rf r~! ~~i.~ "~~n ~+~ tirr~e
                 f~ per€c~rmfng that apt shall b~ ~~tter~c}e~ tc~ tits nest Gt~urt dad
  The fal~wfn~ p~r4i~s stipulate:
  gate.
                                                                                              r
  [}2k~E


                       ~iYPE OR PIN'i AiA~}                                                                       _t
         ~:




  se e.
                                                                                              i`


                       {7'YP~ C?Ft ART ~1Atv4E}                                                                                                         P

  C13E8:

                       ("t`Y~'~ G3R PRl~ F~~Fv~Ej                                                     (ATTC`~Rt~dY FUFt                                         }
  date:

                       (`fYP~ 47&~ ~€~lRi7 i~Ai~~~~                                                    ~Ai`B'iJfiN~Y ~C)
  [?~lE:
                                                                                             'v



 uc~=~ ~z~ ~wati n~~~~
  ~,~~ ~n~~e na~1t                   ~Ti~tlL~TtU~ -- ~AfiLY C~&~Ca~41Z~~$Qe4,s l~~~`!                                                                    ~~~~ ~ ~r a
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 48 of 53 Page ID #:48




~+~tuF v,~f   "'-".. ^.`- a;?.   nSt F4.Rtr   sg0.!f n'r. ~axeg~r    _                                                             n   ~ bC.'a T;s Rase




'~ars~r^^^~~
                      F:

   ~S~i~s~~i ~~~'F                                 -,'~.+~i~+~~~p ~rfl~e`~~ ~~ ~'' ~.t..%a; i~<.''h^~t...l G _`:~•
                                         ~1~ ~~'F +:




                     1~1~~~~Pr~~4~ 01SCQ~~Y Ct~P~~~F~~F~C~
             {P~_:~~^r io the ~7is~ov~ry Fiesolcsttun S[~p~t.~t[;~~ otthe p.
        i. ~.., _ t~c~,-;,
                         :~ni relates tra:

                     Answer tQ Request fc~r infiorai ~3is~ove~r C~r~feren~
       2. Q~ad~ln~ for C4tst# ter d~~icfe vn R~que~t:                    ~-~ n d~~g ~o E ~~~~ay~ ~ ~- --- ~--- ~~
               tiNf ~~squcst)
       3. a~adltne for Caur# to hold Ir~fr~r al Qiscavery Cr~nference:                                  ~~ -. ~;
          days r   .~ r~~ orv+~ ae~:~~~~.
       ~. For a Request far ln~orma4 [}iscovery Con~~runcry, b~~~ {'~. ale-~_:°~ # ~ r-, .__ ,,.- : _
          dlscovary dispute, incttsding the facts and lec:.yf ~r ;~:,~-- f _ ~ ~~~~,~ Fes- ~.- ~,_,r..:,-~ ~~
          Ftegv~sf €or tnfnrmal Q~scvvery Cantar~nc~, tss~~t~4~ ;~-~~r-,_ ,.,- ...~_ ~,,.,~. ~ _.,~: ~ _„- Y
            t~ rat~uested ti$scouecy, including tt~e f c4.s :~~:~ ~~e~ai ~ ,~s~ra~~:~~~- ,~t ~ ~~~ ~~~.




       ~.#SC ~poav~!Q~4f7i
       ~t      .gv t lass                     {t1(}~'5iSuC,. #C4 ~~~' ~ . ^t~','G,
                                                                                {RgSQ~U~f~.; .`.~~;   ?: ^ Cl~ ~     ^~.< <:t3~~
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 49 of 53 Page ID #:49




Fe.ApAf, IlLt RLY4Xt:..'.~F ~~'-;'-».7 tYt PLF7tt t14h5#ii RTt0~71#'!~
                                                                                                              ~?   4Y L.E~.t. G fRci~,.~m




~L.~~'~~~t~r' Ct~Us"~3` t~~'~ e ~el.,~r-~~P~~'h> C,l'~~.#~~?~'~f ~~ L.t~~ .~",i:~i~~.er




                 STIP~1..~4,TlrJ~i ~~~vD £?`~IE~'—L~~"1~}N.'~ iN E.1~aRig~ ffi


       T i tipul t can [~ O~s~~nded to provide fast a~td ~ €~rm~ r~ ~i~~~~-~-~ ~ c .-,'~~~~-~-,
       iss~ tr~e~~o~ r:i~~~~~t ~#c~rts ~~ de~rr~ ar~~t ~€~css ~uc~a Is~uea~--~ E -~ ~-~:...°~„-~.~,.

      'the ~~rties a r~+~ that.
       i. At lean            days ~a~for~ the fir~a! sfatus c~nference~, acl~ ~ r~ ~tl - - - v~~-' _ f ref ~
          parties w~t#~ a I{st ccan#airing a one p~ragr~ph ex l~r~a~ion of e -}° --h-~~:~a~~ €^~~~'~n i€t
          [imine. Each or e par~grap~ explana~ticrn m€~ t i~ent~r tie sib a        ~ ~ -,,. s~ -°~ ;,.,~-~~'
          motion in ~irctrtrte ar~r~ ~fi~ grot ds floc   rr~~ros r ~t~~i .
      2. Tf~e pasties t er m er ~rsi[ ~~t aid ~unfer, e~tf~~r ire ~ sr~~s ~r ~ri~~, ~~~=~~ r-~~-rti.:~ €~r
         videocr~nfere~c~, cvncem'sng all ~rt~paas~d m~!►ons i~► lirnane. ~n that rr~~o ~r~~! yen;~~ t~
         ~ar#ies u+ii! dt~€~~tine:
              ~. ~e~er t ~ ~~riies can sti~uiate #o any ~sf the pr~pc~s~~fi rn~[a~sr~s, tf t ~ ~~-';~°- ~-
                 ~tip~lata, t~tey may file a st~p~ia#ion and prapaser~ order tfi the C~~rr~.
              b. i+Vhetf~er any flf the prvpc~sed rr~otie~€~s can b~ t~r~efec and ~.~~:~,~F`.~ ~y tr~~ ~€ ~
                 ~I~ort ~~int statement o~ issues. Fc~r each m~ti~n t~~ dcf~ c~~ tae ~?~~'r~-s d by ~ ~`~~~.
                    ~7f~t~ S~t~tri~t1~ Ctf ISStl~S,8 SEiOF[ JC~ff3~ 51~~~iTi~r'1~ ~~ 15SlE@S CEi{#S~ ~!E' ~1~d 4'Yi~I1 ~FE~ i;l7l~C2
                    'E4 days pr~r~r t~ the #gal s~tus nfe~n~~. ~a side`s ~or€~~ of the :^hart ~a~ i
                    st~tem~nt c~~ iss     rrty t ~xce~ r p~g~~. The r~{ ~ruif~ ra~~t ar~~ ~,-,:;~~~r €~
                    Mgr fls~ a clefs and manner €car ~~~~tanging tt~e g~ar~i~s` r ~~~~tiv~ per'':~~ ~~ ~
                    short ~oirtt sta#ernent cif lssu~s ~tct iP~e ~mce~~ fir fling t ae s~r~~t ~~int st ^--~,~ ,• ~f
                    issues,

      3. Ai! pro~ca     r c~titsns In ~ir~irr~ # ~~ r not either the ~ubjec~ cif a ~~tpu9~ti~ - ` "~ v~
         a shirt jv~tt st~tem~nt t~~ i~~ue vii b~ refs ~~td fated ire ~~~or~d c~ unit t ~ ~~ i~ rr~i~
         Ftu!~s of     ~r~ n~ tie v~ As~~ ~ S~~es~r C~~t R+~9 s.



      ~,-           __ .                              6___~,,~~,..~._.~,,               _.,.,w                                   r_ .___4,
                  ~      ,f~
                 -~a:~a pan ~                    ~~"t Ul.~`~d     ~t~di~ 4 ~ f~ —   T[~     ~ ~f ~~
      far '`~:!-.'a” Usa~                                                                                                      ~t.cf- t os
Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 50 of 53 Page ID #:50



   ~ r ~~~ _                                      y                                                                    -~d ._ _ _ __
                                                                                                 ~.~~

  .,~v_ -                                             _ ~.                   _._.           _.                                        ._ ~.~




   C~~t~:
                                                                ,-                      ~              __
                                       ,,-                                                                        -      --

                                                                r
               ~,      w     ~         .. ~_                                        ~       -      -        _                  - t-
      tom;
                                                                r

    ?~~e;
                                                                r

   ~t„~

                                                               i
               ~~      :v€: 65t'~It~STsJrnr~'::                         {•` .                                                           D
   ~~'


                                                                         ~      —__.
   ~al~'




    ~a#e:                                                            ~.. r~_                 _                            ~             -,~~_
                                                                                                 W~,~~- _.~~.~~~




                                                                                                                _ ._          ~.._
               ,~~ ;             5i1~[.1LA'i'i~C~ ~i~~3 C~~~~~ - ~~t3T1E7E~S 4~ ~.fit~
     Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 51 of 53 Page ID #:51



                                                            ~,1'~J~
                                                               j"  r6~J

                                                            ~+      ~y~-
                                                             %r.    ~:r~',f
                                                                       ;-
                                                               ✓J. _ .1~


                           Superior ~~ur~ cif California, County of Lai Angeles

                                  ;~LTERNATi11E a~SPU7E RESt}l.UT~~N ~A[~R~
                                          lNFQRMATI~N PACKAGE
  tNE PLAlN71FF MUST SERVE T~il5 ADR INFORMA710N PACKAGE ON EACH f'ARTI' V1l1TH THE COMPlAlC9[T.

  CRbSS-COMRLAINaIVi'S must serve this ADR information Package on any new parties Warned to the action
  with the cross-complaint


Vlihat is ApR?
AC3R h~fps peap~ find solutions to their legal disputes wfEthaut going fo iriai. The rn~ n tyRes of ADR acre n c~tiat~on,
medial nn,arbitration and settlement tonf~rences. W~e~n ADR is done tsy phone Qr computer,itmay be salted {]mine
Dispute Resolution (ODR?.These "alternatives" to Iklgation and trial ate described below.

Advanta~Qs of ADR
       Saves Time. AbR is faster than going to trial.
   • Saves Money:Part[es can save crn court c~~is, attarn~y`s fees and witness fees.
   • Keeps Gonteal with the parties: Parties ~ha~se their ADR p~acess and prouider for voluntary ADR.
   • Reduces stress/protects privacy. ADR is done outside the tourtrr~am, in prorate r~€Fues, by phone or online.

Ris~dvarrta~es of AQR
   • CosYs. Ifthe parties do not resolve their dispute,they may have to pay for ADR and litigation and trial.
    ~ No Pub13c Triafc AQR does nqt provide a publ~ trial or a decision by a jud~~ orjury.

Main topes ofQ►DR•
     1. Negotiat~o~: Parties often talk ~r~i#h each other in person,or by phone or online about r2st~iv~tg their case with a
        settlement agreement instead of a trio{. ff the parties have lawyers,they wit! negotiate for their cli~nt~.

     2. Mediation: In met~iation,a neutral "mediator" listens to each person's can~er~ts, helps them evaluate the
        strengths and vve~kn~sses ~f their lase, and wortcs with them to try to create a settlement agreement that is
        aGceptabl~ tc~ all. Mediators do not decide the outcome. Parties may go to tr~ai if they deride not tc~ settle.

                       Mediation may be appropriate when the pa►~tles
                          • want to work out a solution but need help from a neutral person.
                          • have communicatifln protstems dr strong emotions that interfere with resolution.
                       Mediation may trot ~ appropriate when the parties
                          • want a public trial and want a judge or jury to decide the outcome.
                          • lack aqua! bargaining power or have a history of ph~+siral/emoi~~nal abuse.

                                                                                                                     LASC~
LASt Clv ?71 NE1N(33!19
far Mandatory Use
Ca!!`^•^'a Rules of tcurt, rule 3 T21
                 Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 52 of 53 Page ID #:52




                                                           PROOF OF SERVICE
                   2       I am employed in the County of Los Angeles, State of California. I am over
                     the age of eighteen years and not a party to the within action. My business address
                   3 is 10960 Wilshire Boulevard, 18th Floor, Los Angeles, CA 90024-3804.
                   4       On M~~ay 22, 2019,.I served the following documents) described as NOTICE
                       OF REMOVAL on the interested parties in this action as follows:
                   5
                                                       SEE ATTACHED SERVICE LIST
                   6
                           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                   7 the documents)    with the Clerk of the Court by~using the CM/ECF system.
                     Participants in the case who are registered CM/~CF users will be served by the
                   8 CM/ECF system. Participants in the case who are not registered CM/ECF users will
                     be served by mail or by other means permitted by the court rules.
                   9
                            I declare under penalty of perjury under the laws of the United States of
                  10 America that the foregoing is true and correct and that I am employed in the office
                     of a member of the bar of this Court at whose direction the service was made.
a
J
                  11
J     ~    o
      O ~ `~
                            Executed on May 22, 2019, at Los           s, California.
Q     O ~ `"°,    12
~     J ~~
          N q
lJJ   ~oO
m
  o<
~~aZ~
      ~ Q1 M
                  13
Z ~w~o            14                                                        M. DeGuire
z ~»
= om~~
=a ~J O           15
~
C     ~ W M

C     JZ w
      ~<o         16
o ~ ~' w
0 0~ w
o                 17

                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                       LEGAL:05742-0024/1 l 607866.1                -1-                            Case No.
                                                             NOTICE OF REMOVAL
              Case 2:19-cv-04455-GW-JC Document 1 Filed 05/22/19 Page 53 of 53 Page ID #:53




                1                                               SERVICE LIST
                                                    James Johnson v. Swift Transportation, Inc.
                2
                3 Jonathan P. LaCour, Esq.
                  Lisa Noveck, Esq
                4 Emptoyees   First Labor~~,aw P.C.
                  225 S. Lake Avenue, 3 Floor
                5 Pasadena CA 91101
                  Tel:(310 853-3461 /Fax:(949)743-
                6 5442
                  Email:'onathanl ierrelacour.com
                7       lisan    Terre acour.com
                  Attorneys or laintl ,J MES
                8 JOHNSON
                9
               10
a
J              11
J   ~  o
    O~`~
Q
~   ~ m `~~
    ~o'~       IZ
      v
w   moo
m ~ ~,         13
~3~<_~
C~~a~.
Z'° Wp o
Z
z ~»~
               14
W Em~~
     w
=a ~ J         15
    ~W~,
    J ~ W
~   ~¢ o       16
o ~ `~ w
O
0   o°w
    ~ ~
               1/


               1~


               19
               20
               21
               22
               F~cj
               ~►~1!
               25
               26
               27
               28
                       LEG AL:05742-0024/1 l 607866.1                   -2-                       Case No.
                                                                 NOTICE OF REMOVAL
